     Case 3:18-cv-02036-E Document 28 Filed 01/31/20               Page 1 of 60 PageID 810



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

PREMIER ELECTRONICS, L.L.C.,                    §
    Plaintiff                                   §
                                                §
v.                                              §              CASE NO. 3:18-CV-2036-S
                                                §
ADT, L.L.C.,                                    §
      Defendant                                 §

                APPENDIX TO PLAINTIFF PREMIER’S RESPONSE TO
          DEFENDANT ADT LLC’S MOTION FOR FINAL SUMMARY JUDGMENT


          Plaintiff Premier Electronics, L.L.C. (“Premier”) files Appendix to Plaintiff Premier’s

Response to Defendant ADT LLC’s Motion for Final Summary Judgment.

Exhibit                                     Document                                 Page No.

     1       Declaration of Shawn P. Griffith                                           3-20
     2       Request for Proposal- Phillips Creek Ranch                                21-25
     3       Security Proposal for Phillips Creek Ranch                                26-28
     4       Security Monitoring Agreement – Thomas Pritchard                          29-30
     5       June 3, 2016 Letter from Greg Barnett to PCR Residents                      31
     6       May 11, 2016 Notice from Greg Barnett to PCR Residents                    32-33
     7       May 9, 2016 Notice from ADT to PCR Residents from Its Brochure              34
     8       Emails from various PCR Homeowners                                        35-40
     9       Declaration of John M. Frick                                              41-42
     10      May 13, 2016 Cease and Desist Letter to ADT                               43-53
     11      May 13, 2016 Cease and Desist Letter to Insight                           54-56
     12      Declaration of Thomas Pritchard                                           57-58
     13      Declaration of Elaine Roberts                                             59-60




                                                    1



                                                                                                    1
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20               Page 2 of 60 PageID 811



                                                    Respectfully submitted,

                                                    /s/ John M. Frick
                                                    ___________________________________
                                                    John M. Frick
                                                    Texas Bar No. 07455200
                                                    jfrick@bennettweston.com

                                                    BENNETT, WESTON, LAJONE & TURNER, P.C.
                                                    1603 LBJ Freeway, Suite 280
                                                    Dallas, Texas 75234
                                                    Tel: (972) 662-4901
                                                    Fax: (214) 393-4043

                                                    ATTORNEYS FOR PLAINTIFF
                                                    PREMIER ELECTRONICS, L.L.C.

                               CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing Appendix to Plaintiff
Premier’s Response to Defendant ADT LLC’s Motion for Final Summary Judgment has been
furnished to the following counsel in accordance with the Federal Rules of Civil Procedure, this
31st day of January, 2020:

Eric S. Boos                                       Tanya L. Chaney
SHOOK, HARDY & BACON, L.L.P.                       SHOOK, HARDY & BACON, L.L.P.
Citigroup Center                                   JPMorgan Chase Tower
201 S. Biscayne Blvd., Suite 3200                  600 Travis St., Ste. 3400
Miami, FL 33131-4332                               Houston, TX 77002-2926
esboos@gmail.com                                   tchaney@shb.com


                                                           /s/ John M. Frick_______________
                                                           John M. Frick




                                               2



                                                                                                   2
     Case 3:18-cv-02036-E Document 28 Filed 01/31/20               Page 3 of 60 PageID 812



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

PREMIER ELECTRONICS, L.L.C.,                   §
    Plaintiff                                  §
                                               §
v.                                             §             CASE NO. 3:18-CV-2036-S
                                               §
ADT,L.L.C.,                                    §
     Defendant                                 §

                         DECLARATION OF SHAWN P. GRIFFITH

        I, the undersigned individual, declare under penalty of perjury as follows:

        1.     My name is Shawn P. Griffith. I am the founder, president, and chief executive

officer of Premier Electronics, L.L.C. ("Premier"). I was previously the founder, president, and

chief executive officer of Powell Protection Systems, Inc. ("Powell") which was a predecessor to

Premier. I personally manage the day-to-day business of Premier, and formerly managed the

day-to-day business of Powell. All the facts set forth in this Declaration are within my personal

knowledge and are true and conect.

        2.     Premier is engaged in the business of installing, maintaining, and monitoring fire,

burglary, and alaim systems in the State of Texas. Powell was also in the business of installing,

maintaining, and monitoring fire, burglary, and alarm systems, as well as low-voltage integration

in the State of Texas. I formed Powell in September 1993, and continuously operated it until I

formed Premier.       Before that, I was employed by Westinghouse Security Systems

("Westinghouse"), one of the largest and most widely recognized security companies in the

world. I left Westinghouse to form Powell, which quickly became one of the leading home

security and integration services in the No1th Texas area.        With more than thiity years of



                                              PLAINTIFF'S
                                        i
- - - - - - - - - i j~
Declaration of Shawn P. Griffith
                                                EXHIBIT
                                                                                          - Page 1
                                                   I
                                        I
                                        0..



                                                                                                     3
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20                 Page 4 of 60 PageID 813



experience in the home security and integration industry, I am thoroughly familiar with the

industry customs and practices.

       3.        Republic Property Group (“Republic”) is a real estate development group which

owns and develops residential communities in the North Texas area. In 2011 and 2012, I met

with John Wagner, Mark Wagner, Rick Strauss, and Tony Ruggeri of Republic concerning a

pioneering new business model in the home security industry sometimes referred to as the bulk-

billing model.     In this model, the home security company contracts with developers and

homeowners’ associations to capture the market in master-planned communities before any

residential construction begins.    After my initial conversations with Republic, most of the

subsequent communications I had with Republic were with Tony Ruggeri.

       4.        Initially, over the course of a year Premier and Republic shared information and

did market research together concerning using a bulk-billing model for home security services in

connection with three master-planned residential communities in the DFW area which were

being developed by Republic. Ultimately, Republic delivered to me a formal Request for

Proposal for an agreement to install, monitor, and service security systems in an entire residential

community called Phillips Creek Ranch (“PCR”) consisting of 2,300 single family homes and

600 townhomes with a guaranteed penetration rate of 100% of homes in the community. A true

and correct copy of that Request for Proposal is attached to this Declaration as Exhibit 2.

       5.        As stated in the Request for Proposal, Republic represented to me that it was in

the process of developing an additional master-planned community in the DFW area which, at

build-out, would include over 10,000 homes. Republic represented to Premier that it intended to

enter into similar agreements with the same security partner for both of these communities, and

others in the future for many additional homes that were not yet under contract and was seeking



Declaration of Shawn P. Griffith                                                              - Page 2



                                                                                                         4
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20              Page 5 of 60 PageID 814



a proposal with prices and terms predicated upon an minimum volume of 6,000 homes and a

very high likelihood of any additional new Republic developments in the future, adding

additional volume. These other “future” communities are mentioned in the attached Request for

Proposal.

       6.     In response to the Request for Proposal, I made a Security Proposal to Tony

Ruggeri and Jake Wagner with Republic. My Security Proposal is attached to this Declaration as

Exhibit 3. Part of my proposal was offering additional services to individual homeowners,

including cellular alarm transmission service for $15 per month, as well as a variety of other

additional services. The Request for Proposal and Security Proposal provide the fundamental

basis for the agreement concerning PCR.

       7.     Effective September 4, 2012, Premier, the Developer, and the Association entered

into a written Security System Agreement (the “Agreement”). A true and correct copy of the

Agreement is attached as Exhibit 1 of the Appendix to Defendant ADT LLC’s Brief in Support

of Motion for Summary Judgment.

       8.     I formed Premier as a separate company from Powell to provide services under

the Agreement and other similar bulk-billing agreements. Accordingly, Premier is named as a

party to the Agreement.    Likewise, instead of Republic, PCR Land Company, L.L.C. (the

“Developer”) signed the Agreement because it is the Republic-affiliated development company

that developed PCR. PCR Community Association, Inc. (the “Association”) is also a party to the

Agreement as the homeowners’ association formed by the Developer to be ultimately be owned

and managed by individual homeowners of residences (the “Residences”) located in PCR.

       9.     Republic provided to me the initial draft of the Agreement, which was a similar

agreement concerning another master-planned community known as Lantana which was also



Declaration of Shawn P. Griffith                                                      - Page 3



                                                                                                 5
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20               Page 6 of 60 PageID 815



owned by Republic. The pruiies made some changed to that initial draft to customize it for PCR

and the above parties. On behalf of Premier, I subsequently entered into a very similru· bulk-

billing agreement for the second Republic development known as Light Fru-ms.

       10.     Pursuant to the Agreement, Premier agreed to provide alrum monitoring services

as described in the Agreement for all Residences located within PCR. Premier agreed to provide

alrum monitoring services for each Residence in the Development at a substantially discounted

price based upon the volume of homes Republic had represented to Premier would ultimately be

included in the planned business relationship for its two newest communities and, in all

Likelihood, similru· oppmiunities for planned upcoming future communities.

        11.    Pursuant to the Agreement, Premier agreed to install security systems in all

Residences located within the Development if requested by the company constrncting the

Residences (the "Homebuilder") a cost of $700.00 per Residence to be paid by the Homebuilder.

The Agreement includes specifications for such Systems as well as a limited warranty as further

described in the Agreement. If a Homebuilder did not request Premier to install the System in a

particular Residence, Premier could require the Homebuilder to correct any deficiencies in the

System installed prior to providing any monitoring services.

       12.     Under the Texas Private Security Act, only companies licensed under the Act can

provide alrum monitoring services to customers. Premier is licensed to provide such services to

customers in Texas.    Section 1702.288 of the Texas Private Security Act requires a home

security company which provides alrum system services to enter a separate written contract with

each client.   Therefore, pursuant to the Agreement, the owner(s) of each residence (the

"Homeowners") would enter into a separate Security Monitoring Agreement (the "Monitoring




Declaration of Shawn P. Griffith                                                       - Page 4


                                                                                                  6
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20                Page 7 of 60 PageID 816



Agreements") with Premier upon completion of the Residence when the security system was first

activated.

        13.     For an Initial Term of thirty-six months beginning after the date of the tenth

system activation for an included Residence, the Association agreed to a bulk billing

anangement pursuant to which the Association would collect Premier's charges for its alarm

monitoring service as part of the HOA dues for each Residence. Pursuant to the Agreement,

Premier would invoice the Association, rather than individual Homeowners, for the monthly

service fee, and the Association would remit payment to Premier.         Under the bulk-billing

business model, the amount of HOA dues is calculated to include this charge.

       14.      This term was a significant and material pait of the paities' agreement to secure

the pricing agreed to by Premier. Along with the promised volume, this bulk billing anangement

allowed Premier to provide its monitoring services to PCR Homeowners at approximately half

price. The tenth system activation occurred on July 18, 2013, at the PCR residence located at

6318 Chimney Peak.

       15.      Pursuant to the Agreement, the term of the Agreement automatically renewed for

successive thirty-six-month renewal terms after the expiration of the initial term, unless

terminated by the Association by written notice delivered sixty days prior to the commencement

of any renewal term. It was always contemplated that the Agreement would continue through

build-out of the Development. The Request for Proposal specifically provides: "The penetration

rate in the community is guaranteed at 100% of homes." This automatic renewal term ensured

Premier that it would reach the represented volume of 2,300 homes justifying its deep discounts.

       16.      I personally discussed the automatic renewal term with Tony Ruggeri of

Republic.     He indicated that during build-out of the Development, the Republic-affiliated



Declaration of Shawn P. Griffith                                                        - Page 5


                                                                                                    7
   Case 3:18-cv-02036-E Document 28 Filed 01/31/20                     Page 8 of 60 PageID 817



Developer would maintain control over the Association but, after build-out, the management and

control of the Association would be turned over to the Homeowners. If the Homeowners ever

decided to not renew the bulk-billing agreement for any reason, Tony Ruggeri represented, and I

agreed, that under the Agreement, Premier would still have 2,300 customer accounts.

        17.      The Agreement pennits Premier to terminate the Agreement at any time upon

ninety days written notice to the Association. Premier never elected to terminate the Agreement

and, therefore, retained all of its right, title, and interest to the Systems.

        18.      The Agreement states that if Premier files for bankruptcy, becomes insolvent, or

defaults, all of Premier's right, title, and interest to the Systems would pass to the Association.

Premier has never filed for bankruptcy, is not insolvent and has fulfilled all of its obligations in

accordance with the Agreement.

        19.      The Agreement permits Premier to sell its interest, but only if it sells substantially

all of its assets. There has never been an offer from the Developer or from ADT to purchase

Premier's interest or its assets. Premier did not sell, and had no intention of or plans to sell, any

of its interests or assets.

        20.      Section 9 of the Agreement requires the Association to give Premier written

notice of any alleged material breach of the Agreement and an opportunity to cure any such

breach as a prerequisite to exercising any right or remedy the Association may have, including

the right to prematurely cancel the Agreement. Premier received no such written notice from

Association.     Neither the Association nor the Developer has ever claimed that Premier

committed a material breach of the Agreement.

        21.      Section 9 also provides that the involuntary transfer of Premier's interest in the

Agreement constitutes a default by Premier. No such involuntary transfer ever occurred.



Declaration of Shawn P. Griffith                                                              - Page 6


                                                                                                          8
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20                Page 9 of 60 PageID 818



       22.     Section 9 further provides that the persistent and pervasive failure of Premier to

provide the services described in the Agreement in a commercially reasonable manner

constitutes a default of the Agreement. Premier consistently provided the services described in

the Agreement in a commercially reasonable manner. Accordingly, neither the Association nor

the Developer ever gave Premier written notice alleging that Premier had failed to provide the

services described in the Agreement in a commercially reasonable manner.          Moreover, the

existence of any default under that provision is an item that expressly must be submitted to

arbitration as required by the agreement. Neither the Association nor the Developer ever sent a

request or demand for arbitration alleging that Premier had failed to provide the services

described in the Agreement in a commercially reasonable manner.

       23.     This particular business model with pre-designed system specifications mandated

by the developer to the builder, a low initial installation fee, and bill collection of alarm

monitoring fees by the homeowners' association was all pa1t of a unique business formula I

developed and discussed with Republic in confidence. This business formula created a "first to

market" advantage for Premier with limitless opportunity for many years during the biggest

residential building boom in Texas history.

       24.     As set forth in the Security Proposal, the Agreement expressly permitted

Homeowners or Homebuilders to request components and features other than, or in addition to,

those specified in the Agreement; however, it further provided that such person would be

responsible for the additional cost of the requested modifications installed in the Residences.

The Agreement required Premier and each Homeowner to execute a separate Monitoring

Agreements which included, among other terms, a provision which reads:




Declaration of Shawn P. Griffith                                                         - Page 7


                                                                                                    9
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20                Page 10 of 60 PageID 819



       THE SERVICES PROVIDED BY PREMIER UNDER THE ASSOCIATION
       AGREEMENT DO NOT INCLUDE FIRE MONITORING SERVICES. ANY
       FIRE MONITORING, CELULAR MONITORING OR AUTOMATION
       SERVICES SHALL BE PROVIDED TO THE MONITORED PREMISES
       ONLY UNDER A SEPARATE WRITTEN AGREEMENT BETWEEN
       HOMEOWNER AND PREMIER.

Additional components and features could be selected by each Homeowner under terms and

pricing negotiated separately between Premier and the Homeowner.            The price for these

additional components and features were not subject to the bulk billing arrangement with the

Association.

       25.     In addition, like Powell, Premier provides other custom home theatre, home

audio, and similar goods and services to Homeowners as part of its business. The relationship

gave Premier a competitive advantage in marketing these services to PCR Homeowners again

under terms and pricing negotiated separately between Premier and the Homeowner or

Homebuilder. In my three decades of experience in this industry, I have observed that many new

home buyers postpone installing custom home theatre, home audio, and similar goods and

services until a few years after purchasing a home. I have observed that they are then very likely

to purchase such goods and services from our company because they are ah-eady familiar and

comfortable with it. Based upon my experience, I have observed that homeowners purchasing

homes in the $500k price range like in PCR, on average, will purchase $5,000 per home of such

goods and services from our company over the span of their homeownership there.

       26.     After the Agreement was executed, Premier performed all of its obligations under

the Agreement. When requested by Homebuilders, Premier installed Systems complying with

the specifications set forth in the Agreement, activated its Monitoring Services and Remote

Access Services, billed the Association for alarm monitoring services and billed individual




Declaration of Shawn P. Griffith                                                         - Page 8


                                                                                                     10
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20                  Page 11 of 60 PageID 820



Homeowners directly for additional services as specified in the Agreement.            Premier fully

complied with all warranty and maintenance obligations under the Agreement.

       27.     During the initial term of the Agreement, many if not all, PCR Homeowners

requested and received modifications to the Systems prescribed by the Agreement to provide for

one or more of the following additional services: fire services, cellular alarm transmission

services (as opposed to using a traditional landline), automation, remote access, etc. As required

by the Agreement, Premier entered into separate written agreements with each Homeowner in

PCR who requested monitoring services, cellular alarm transmission services or other

modifications to the Systems prescribed by the Agreement.

       28.     These required separate written agreements permitted Homeowners to avoid

paying, or to greatly reduce, the upfront cost of installation, and allowed Homeowners to receive

the deeply discounted price, by agreeing to a specified initial term of service, typically 5 years

from the date of activation of the service for each Homeowner.                 Each of Premier's

representatives were trained to discuss with each Homeowner the option of paying upfront for

additional services or receiving a discounted price by agreeing to the specified initial term of

service. Upon review of our customer files, I know that every single Homeowner in PCR who

requested cellular alarm transmission service agreed to the specified initial term of service, rather

than paying the upfront cost of installation.

       29.     A hue and correct copy of the Security Monitoring Agreement between Premier

and a PCR Homeowner named Thomas Pritchard is attached to this Declaration as Exhibit 4.

Every PCR Homeowner who received services from Premier signed a Security Monitoring

Agreement substantially identical to Exhibit 4. The typewritten portions of that agreement are

common, and the handwritten po11ions are unique to Mr. Pritchard's home.



Declaration of Shawn P. Griffith                                                            - Page 9


                                                                                                        11
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20                 Page 12 of 60 PageID 821



       30.     Paragraph 2 e.) of the Security Monitoring Agreement provides:

       Additional services initial term shall be five (5) years staiiing on the first day of the
       month during which the Equipment is installed and connected by Premier or its
       contractor(s). The agreement will automatically continue for successive one-year
       renewal terms unless Customer or Premier gives written notice of cancellation at least
       60 days before the initial or renewal term ends.

Because Mr. Pritchard selected the additional cellular alaim transmission service, the initial term

of his Security Monitoring Agreement with Premier ran to September 30, 2018.

       3 1.    Republic, the Developer, a11d the Association were all awai·e of this language in

the Security Monitoring Agreements between Premier and the Homeowners. In drafting the

Security Monitoring Agreements, the parties used as a template another security monitoring

agreement form with which Republic was also familiar and was already being used in another

development known as Lantana. That fo1m included substantially similai· language to what is

quoted above, including an initial te1m of five yeai·s from the date the individual homeowner's

alarm equipment was connected. Republic, the Developer, and the Association all knew that

Premier would be essentially adopting a version of that security monitoring agreement form for

PCR. It was never an issue between Premier, Republic, the Developer, and the Association at the

time because build-out of the PCR Development was far from complete.

       32.     This provision of each Homeowner's Security Monitoring Agreement is not in

any way affected by the terms of the bulk-billing Agreement with the Developer and the HOA.

It ensures that Premier's customer, the individual Homeowner, is the only one authorized to

cancel Premier's services. It is a standard industry practice in the alarm and security industry,

and a routine practice of Premier, to require each customer who is receiving alarm monitoring

services to provide written notice in advance of a desire to cancel service to prevent a third-paiiy

from cancelling another person' s alarm monitoring service.



Declaration of Shawn P. Griffith                                                          - Page 10


                                                                                                       12
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20                Page 13 of 60 PageID 822



       33.     I did receive the June 13, 2014 email contained as Exhibit 7 of the Appendix to

Defendant ADT LLC's Brief in Support of Motion for Summary Judgment. Insight is a property

management company that was hired by the Developer to manage the Association. Insight was

familiar with the Agreement, and the large number of Homeowners who had entered into

separate written agreements with Premier for alarm monitoring, cellular alarm transmission

services and additional services. I did discuss with Bruce Crawford his comment about not

having Homeowners sign contracts that exceed the Agreement.              We discussed that the

Agreement requires Premier to enter into separate Security Monitoring Agreements with the

Homeowners and expressly provides that additional services be provided under a separate

agreement. We also discussed that a number of Homeowners prefened not to have a landline

and were requesting cellular alarm transmission as an additional service.           We discussed

modifying the Agreement to include cellular alarm transmission service, but the Developer and

the Association did not want to modify the Agreement to include that service at that time. We

discussed that it would be preposterous that the first client could have a three year agreement and

the last could potentially have a one day agreement but pay nothing for the pa.its or labor for

activating the system and Premier would get paid nothing for the service either. We discussed

that it would make absolutely no sense.

       34.     By April 2016, 917 homes had been built in PCR which were being monitored by

Premier. Of these, 386 homes had cellular alarm transmission and/or other additional services.

During those three years, we received only a handful of routine complaints from individual

Homeowners, which were promptly addressed and corrected.

       35 .    On April 21, 2016, we received the letter from Greg Barnett at Insight indicating

that the Association was giving written notice of its intent to not renew the Agreement. Upon



Declai·ation of Shawn P. Griffith                                                        - Page 11


                                                                                                      13
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20               Page 14 of 60 PageID 823



receipt of the notice, I promptly contacted Bruce Crawford to ask the reason for the notice as I

had no reason to believe that the Developer or the Association were in any way displeased with

Premier's perfmmance. Moreover, the terms of the Agreement were premised upon a written

proposal from Republic requesting a bid predicated upon a much larger volume of Residences

than had been constructed by April 2016. Bruce Crawford assured me that the notice was simply

an attempt to renegotiate certain terms of the Agreement, told me to disregard it, and encouraged

me to continue alarm activations for PCR Homeowners whose residences were completing

construction at that time. With those assurances, Premier continued to activate service for PCR

Homeowners after receipt of the notice as required by the Agreement.

         36.   Bruce Crawford subsequently told me that a representative of ADT had contacted

Insight and was offering to provide the same services Premier was providing under the same

terms as the Agreement and to provide cellular alarm transmission as an included service if the

length of the Agreement's automatic renewal terms was extended to ten years instead of three

years.   He told me that, if Premier matched those te1ms, the Association would renew the

Agreement with Premier as modified. On May 5, 2016, I told Bruce Crawford that Premier

accepted the proposed modification to the Agreement. The following week, Bruce Crawford

called me and told me that the Association had signed a contract with ADT on May 6, 2016.

         37.   On May 11, 2016, Greg Barnett of Insight called me demanding that I give him

the lockout code in anticipation of the Association's change in service providers. The control

panel, which ADT claims to have replaced on every job, stores key Premier infmmation as well

as key customer inf01mation. A lockout code protects that information from other security

companies so that they can not "slam" or steal clients. It also protects the homeowner from

someone accessing their user code and defeating the system. Someone with the lockout code



Declaration of Shawn P. Griffith                                                       - Page 12


                                                                                                    14
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20               Page 15 of 60 PageID 824



could pretend to be with Premier and give the central station the account number and tell them

not to dispatch or to disregard all alarms thereby defeating the system. I had never had an

occasion to discuss a lockout code with anyone affiliated with Insight, the Association, the

Developer, or Republic, but the existence and use of a lockout code is something well-lmown

within the security industry. When I initially refused, Mr. Barnett became very belligerent and

began screaming at me and using foul language. I was so flustered by his and Mr. Crawford's

aggressiveness that I ultimately gave them Premier's lockout code.

       38.     A true and conect copy of a letter from Greg Barnett sent on June 3, 2016, is

attached to this Declaration as Exhibit No. 5. That letter indicates that ADT had converted

almost 550 Premier clients in roughly 20 business days, which would have been extremely

unlikely, from a technical perspective without the lockout code. Without the lockout code, it

would have been necessary to have the control panels in stock, to remove the CPU or control

panel that Premier had already installed and programmed, and to install a brand new one-

wiring up each one and then program the entire system from factory default versus programming

a couple of sections with the lockout code.

       39.     Also, on May 11 , 2016, we received a copy of the notice attached to this

Declaration as Exhibit No. 6 which was sent to all PCR Homeowners. In that notice, om PCR

Homeowner customers are told: "You must have your system programmed for monitoring by

ADT before June 21, 2016 to ensure uninterrupted service." We subsequently received a

copy of ADT's Community Association Program brochure for Phillips Creek Ranch. A true and

conect copy of the first page of that brochure is attached to this Declaration as Exhibit No. 7.

On that page, ADT tells residents of PCR: "We must program your system for monitoring by

ADT before June 21, 2016 to avoid interruption of service."



Declaration of Shawn P. Griffith                                                      - Page 13


                                                                                                   15
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20              Page 16 of 60 PageID 825



       40.    Because the tenth system activation in PCR occurred on July 18, 2013, the initial

te1m of the Agreement would not expire until July 18, 2016. More importantly, pursuant to

Premier individual Security Monitoring Agreements with each individual PCR Homeowner,

there was never any risk of a service intenuption for any existing PCR Homeowner. Premier

would have continued to provide the same service to each of its customers unless and until the

customer gave written notice of cancellation sixty days before the end of the term of that

particular customer's Security Monitoring Agreement.

       41 .   Neither the Agreement itself nor any of the negotiations leading up to the

Agreement contemplated the Association entering into a new bulk-billing agreement with a

competitor of Premier. The Agreement does not give either the Developer or the Association

any rights whatsoever in or to Premier individual Security Monitoring Agreements with its

individual customers who are PCR Homeowners. Likewise, non-renewal of the Agreement by

the Association did not terminate Premier's individual Security Monitoring Agreements with the

Homeowners- only terminating the Association's obligation to collect the fee for Premier's

alarm monitoring service as pait of the Homeowners' HOA dues.

       42.     After July 18, 2016, Premier began to invoice its customers who were PCR

Homeowners directly because the Association had not renewed the Agreement. I spoke to

numerous customers who called Premier to complain about receiving an invoice from Premier.

Many told me that what happened to them was substantially the same as Thomas Pritchard

describes in his Declai·ation. Some told me that ADT representatives had told them that they

would no longer need to honor the terms of their separate written agreements with Premier for

monitoring, cellular alarm transmission services and other modifications to the Systems

prescribed by the Agreement. Others told me that ADT representatives had told them it had



Declaration of Shawn P. Griffith                                                     - Page 14


                                                                                                  16
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20                  Page 17 of 60 PageID 826



bought Premier. Still others told me that ADT representatives had told them that Premier had

gone out of business.

       43.     I personally visited several homes of PCR Homeowners who were customers of

Premier who were switched to ADT after the switch had occurred. I observed that Premier's

cellular alann transmission equipment had been removed from those homes, and ADT's

equipment had been installed in its place. The cellular alarm dialers used by Premier have a sim

card in it specifically authorized to Premier. With the sim card, the dialers provide a simulated

dial tone for the alarm panel to transmit signals via a dedicated cellular line, rather than on a

landline, to Premier's monitoring station. When a security company sells customer accounts to

another company, it will reauthorize the other company to use that dedicated line, similar to

when a person "releases" a cellular telephone number to another user. In the security industry,

this along with remote call forwarding of the number programmed in the CPU is how a "line

swing" is typically done. From a technical perspective, because there was no sale of accounts to

ADT, it had to disconnect the cellular alarm dialers from the Homeowners' systems in order to

redirect the alarm signal via ADT's dedicated cellular line to its monitoring station.

       44.     I also personally observed that, while the control panels of the Premier's alaim

systems had not been removed from those homes, the lockout codes had been reprogrammed.

From a technical perspective, the simplest and easiest way to change the lockout code is by using

the existing lockout code to program a new lockout code. In the security industry, this is the way

a typical service technician changes a lockout code. There ai·e technically feasible ways of

changing the lockout code without knowing the existing code but doing so requires a much more

advanced level of knowledge and skill than the average technician has. Without the lockout




Declaration of Shawn P. Griffith                                                         - Page 15


                                                                                                     17
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20              Page 18 of 60 PageID 827



code, ADT would have had to remove and replace the CPU or control panel that Premier had

programmed on each individual Homeowner's system.

        45.   The removal of Premier's equipment, installation of ADT's equipment, and

changing of Premier's lockout code prevents Premier from providing the alaim monitoring,

cellular alarm transmission, automation, remote access, fire protection and other services to

Homeowners.     From a technical perspective, these actions by ADT prevent Premier from

performing services pursuant to the individual Security Monitoring Agreements with PCR

Homeowners.

       46.    From May 13, 2016, throughout the summer of 2016, Premier received numerous

telephone calls as well as emails and letters from our customers in PCR concerned about the

change. True and conect copies of a sample of the written communications we received from

our PCR customers are attached to this Declaration as Exhibit No. 8. As indicated in those

written communications, our customers expressed disappointment that such a change was made

without consulting them- the members of the Associations. Some, like Mr. Fuchs, indicated

that ADT had already reprogrammed their home security system. Some, like Mr. Robertson,

were told that anangements were being made to address their agreements for additional services.

Some, like Mr. and Mrs. Yandell, indicated that they were not happy with previous experiences

with ADT. Almost of the, like Mr. Bruce, stated that the change was not a result of the service

provided by Premier. Indeed, before May 2016, I had received numerous compliments from our

customers at PCR as well as the representatives of the Association, Developer, and

Homebuilders at PCR.

       4 7.   On May 13, 2016, I hired attorney John M. Frick, who at that time was affiliated

with the law firm Reid & Dennis, P. C., on behalf of Premier to send letters to both Insight and



Declaration of Shawn P. Griffith                                                      - Page 16


                                                                                                   18
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20                Page 19 of 60 PageID 828



ADT demanding that they stop interfering with Premier's contracts.           Nevertheless, ADT

persisted in removing Premier equipment from the Residences, installing their own, and

changing the lockout codes.     From repmts Premier receives from its monitoring station, I

watched as the number of accounts in PCR transmitting signals became smaller and smaller.

       48.     The Agreement involving PCR was only one piece of the business relationship

between Premier and Republic. Om planned business relationship included not only PCR, but

also two other communities- Light Farms and Walsh. By 2016, Premier had already entered

into a separate agreement concerning the Light Farms development, which automatically

renewed in 2017. Based upon Republic's representations to me, we both expressly contemplated

that a third agreement would be entered into concerning a third planned development known as

Walsh. Republic's representatives, including Tony Ruggeri, had represented to me that Walsh

would ultimately include 17,000 homes at completion, making it the largest master-planned

community ever built in the area. Given that Republic-affiliated entities had already entered into

agreements with Premier for two of its three new DFW communities, I certainly perceived that

there was a reasonable probability that Premier would have entered into a business relationship

with the Republic-affiliated developer and homeowners' association for the Walsh development

under similar te1ms and conditions.

       49.     Prior to ADT's actions in PCR during May-July 2016, every communication that

I had with Tony Ruggeri and other representatives at Republic concerning the Walsh

development indicated that Premier would have a business relationship with the Republic-

affiliated developer and homeowners' association for the Walsh development under similar

terms and conditions as the agreements for PCR and Light Farms. Home construction had not

begun at the Walsh development at that time.        After ADT's actions in PCR, I personally



Declaration of Shawn P. Griffith                                                        - Page 17


                                                                                                     19
Case 3:18-cv-02036-E Document 28 Filed 01/31/20                     Page 20 of 60 PageID 829




communicated with Tony Ruggeri and other representatives at Republic concerning the Walsh
development. Those communications indicated that such a business relationship was no longer

likely to occur. Subsequently, home construction has begun at the Walsh development. No

agreement has been entered into by Premier concerning the Walsh development, although

Premier is willing to do so, because Tony Ruggeri and other representatives at Republic will no

longer meet with me to discuss the terms of such an agreement. As a result, Republic has failed

to deliver the volume of homes promised in its Request for Proposal to Premier and has began

construction at the Walsh development without negotiating or entering a bulk-billing

arrangement for alarm monitoring services with Premier.

          50.   Premier has a series of individual Security Monitoring Agreements, many of

which include additional services, with essentially all, of the PCR Homeowners whose homes

were built before July 18, 2016. Because of the actions of ADT described above, Premier is no

longer able to technically provide the services required by the individual Security Monitoring

Agreements. Numerous Premier customers have told me that they did not want to switch but

believed they had no choice because they did not want their service to be intenupted as indicated

in Exhibit Nos. 6 and 7. Premier would not have intem:pted service with PCR customers who

did not allow ADT to reprogram their equipment. Premier has incurred actual damages as a

result.


I hereby declare under penalty of perjury that the foregoing is true and correct.

Executed on January '5/), 2020.




Declaration of Shawn P. Griffith                                                       - Page 18



                                                                                                    20
Case 3:18-cv-02036-E Document 28 Filed 01/31/20                Page 21 of 60 PageID 830




                 PHILLIPS CREEK
                                   R A N C H



                                    REQUEST FOR PROPOSAL
                                     Home Security Provider




Issued by: Republic Property Group
Project: Phillips Creek Ranch
Contact: Tony Ruggeri, 214-292-3427
Date: June 21, 2012
Deadline for proposals: Monday, July 9, 2012
Project start date: Delivery of Lots (est. November 1, 2012)



                                               PLAINTIFF'S
                                                 EXHIBIT
                                                   2
                                                                                     PREMIER - 1921

                                                                                                      21
Case 3:18-cv-02036-E Document 28 Filed 01/31/20                         Page 22 of 60 PageID 831




Scope of Work
The Phillips Creek Ranch Community and the Homeowner's Association are requesting proposals from
qualified security companies to monitor and service the community. The equipment installed will be the
same for each of the 2,300 homes in the community and the individual home collections will be handled
by the Homeowner's Association. One consolidated payment will be made to the security company for
all homes on a monthly, or quarterly, basis. While it is not an obligation of the security company, the
company will have the option to install the equipment, explained in greater detail below. The
penetration rate in the community is guaranteed at 100% of homes. The HOA would like to enter into a
contract with a security company with a primary term of no longer than five years (the shorter the
better for the initial term). Please see below for a recommended format of proposal. All proposals are
                                   th
due by:   MONDAY, JULY 9                -


Please keep in mind that while this particular proposal does not contemplate a second community, our
Light Farms community is trailing only 4 months behind and the security company we chose for PCR will
have a significant leg up in the 806 acre Light Farms project.



Project Overview
Phillips Creek Ranch (PCR) is a 957 acre master planned community located in the heart of West Frisco
at Lebanon and FM 423. The project is zoned for a wide variety of product types ranging from
commercial and multifamily to large custom homes. The first phase, which is currently under
construction, will consist of approximately 547 single family lots with an average price point of
$500,000. At final build-out, there will be approximately 2,300 single family homes with an additional
600 units of attached townhomes, all of which will be required to have security monitoring. There are
also 953 multi-family units that will not have security monitoring.
www.phillipscreekranchtx.com
www.facebook.com/PhillipsCreekRan ch



Developer Overview
Republic Property Group (RPG) has been active in real estate development since 1967. Since inception
RPG has developed in excess of $3.5 billion in real estate across 8 states with a focus on developing high
quality master-planned communities. RPG has also developed and managed apartments,
condominiums and office buildings. Our primary market is the Dallas/ Fort Worth Metroplex. Currently
RPG is developing three master-planned communities in DFW which, at build-out, total over 10,000
homes, 3,500 acres and 35,000 residents.
www.repu blicpropertygrou p.com




       2

                                                                                                          PREMIER - 1922

                                                                                                                           22
Case 3:18-cv-02036-E Document 28 Filed 01/31/20                            Page 23 of 60 PageID 832




Project Timing
       •   The first phase of lots will be delivered to the homebuilders on November 1st
       •   Model lots could be delivered as early as September 1st but can be monitored temporarily if
           need be
       •   Security Installation would have to coincide with this timing
       •   Our current projection for home sales velocity is 150-200 homes per year



Security Equipment
The developer has contracted with the homebuilders to pay the security company $700 per home to
install the following system. It is at the homebuilder's discretion whether they would like to do the
install with the preferred security provider or their own source. Regardless of who does the install ALL
homes must be monitored by the Phillips Creek Ranch preferred security provider.



SYSTEM COMPONENTS:

1-         DSC 6 zone Hybrid Alarm Panel
1-         4 amp hour rechargeable standby battery
1-         RJ31X telephone line seizure module
1-         Interior high intensity siren
2-         LCD keypad (installed by nearest entry from garage & front door)
All-       Perimeter doors, excluding garage doors but including doors from the garage into the living area
           of each Residence, and opening windows shall have alarm switch.



SECURITY SPECIFICATIONS:

Surface mount switches on vinyl windows
Recessed switches on aluminum windows
All wires to be home run to alarm panel from each opening and device
Pre-wire for 3 keypad locations
Must use B connectors on all security wire connections
Must use 22ga 2 conductor jacketed wire
            22ga 4 conductor fire wire (red)-keypads, sirens, smokes
            CATSE to Dmarc for security
"Installer lock- out" must be left at default
Install Alarm panel in same location (or close proximity to th e network/structured wiring can)




           3

                                                                                                         PREMIER - 1923

                                                                                                                          23
Case 3:18-cv-02036-E Document 28 Filed 01/31/20                         Page 24 of 60 PageID 833




Goals for Bid
The following is a list of bullets that we thought would be helpful in articulating the type of proposals we
hope to see:

    •   Initial Term of no more than 5 years
    •   Strong customer service including 24/7 phone support
    •   No hidden fees associated with service calls

Ultimately, our goal in negotiating a bulk security contract through the HOA is to provide the best
security deal possible for our residents. We hope that the dramatic reduction in risk to the security
company in knowing that there is 100% penetration in an area and no need for additional employees to
manage contract renewals and collections will enable the residents to have a better deal than is
otherwise available in the market. A good deal for the residents is the most competitive deal possible in
BOTH rate and customer service. If you are offering a rate of $8 per month but charge $500 for service
calls and never answer the phone then that is not a good deal. Likewise, if the customer service is
outstanding but the rate is $20 per month then most residents would opt to negotiate their own service
provider as well.



Proposal Format
Company Name:
Term:
Monthly Monitoring Rate:
Services Included in Rate:
Cost of Service Call:
Additional Services Offered and Costs:
Available Upgrades and Rates:


Years in Security Business:
State Security License Number:
State Fire License Number:
Size of Company:
Homebuilder Relationships:
Company Overview:
References:
Additional Comments:




        4

                                                                                                         PREMIER- 1924

                                                                                                                         24
Case 3:18-cv-02036-E Document 28 Filed 01/31/20        Page 25 of 60 PageID 834




Site Plan




                                                                        I
   AMENITIES                     PHASE 1

 • Large Leisure Pool
   and Swim Lane Pool

 • State o f t he Art                                            PHILLIPS CREEK
   Fitness Center                                                      R A N C H

 • Open Air Pavilion

 • Welco me Center

 • On Site HOA

 • Hike and Bike Trails
   3 mil es o f extensive hike
   and bike trails in phase I
   construc1ton.




        VISTA PARK
     WELCOME CENTER
          & LAKE




                                           CITY PARK




                                           BUILDERS
                                           Be lclaire Hornes   K. Hovnanian Homes
                                           Darl i ng Hornes    LionsGa t e Ho mes
                                           Drees Homes         Shad dock Hornes
                                           High land Hom es    St andard Pacific Homes
                                           Huntington Homes




      5

                                                                                         PREMIER- 1925

                                                                                                         25
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20            Page 26 of 60 PageID 835




                       POWELL
                      PROTECTION SYSTEMS, INC.


                                     Security Proposal for




                         PHILLIPS CREEK
                                     R A N C H




Prepared by: Shawn Powell Griffith

For: Republic Property Group C/O

    Tony Ruggeri/ Jake Wagner

Date: July 9, 2012




                                       ij   PLAINTIFF'S
                                       !      EX;BIT

                                       I                                                26
 Case 3:18-cv-02036-E Document 28 Filed 01/31/20                      Page 27 of 60 PageID 836

Company:

Powell Protection Systems, Inc.

Term:

lOyears

Monthly Monitoring Rate:

$16.00 per month, per home, billed to HOA

Includes 24hr /365 days per yr., Local UL Monitoring and phone support

Cost of Service Call:

Powell Includes a One Year Parts and Labor Warranty. Beginning with the thirteenth month,

the homeowner will be charged $95 per hour with a one hour minimum.

(Most calls are performed within an hour or less). If equipment replacement

becomes necessary at any time beginning with the thirteenth month, the homeowner

will be charged for that equipment. ( example: keypad replacement $125, window contact $15 ... etc).

Additional Services offered, Upgrades & Rates:

    •   Cellular, GSM, and Long Range Radio transmission (for homeowners who elect not to have a
        traditional hardwired home phone line or a compatible internet or VOiP line capable of carrying
        the transmission of the alarm panel). $199parts /free installation $15 per month



    •   Smart phone security connection $199 parts, free installation $15 per month. Allows
        remote arming & disarming, viewing of event log and system status


    •   Home Surveillance Systems with weather resistant/night vision cameras, DVR and remote access
        via smart phone. Pricing depends on home and whether or not it has been prewired for
        cameras. 4 camera packages starting under $2,000.00 installed.


    •   Complete Home Automation including: Lighting control, thermostat control, security, whole
        house music, house video, keyless entry, and more. Each system is custom designed to fit the
        needs of the client. All of the above can be controlled via smart phones or IPads.




                                                                                                          27
Case 3:18-cv-02036-E Document 28 Filed 01/31/20                   Page 28 of 60 PageID 837

    Years in Security Business:
    22 Years
    State of Texas Security License Number:
    8-07212
    State of Texas Fire License Number:
    ACR-2053
    Size of Company:
    15 Employees


    Homebuilder Relationships:
    Current: The Holmes Builders, Jeff Pfeifer Custom Homes, Bella Vita Custom Homes,
    Parkway Custom Homes, Onnie Hewitt Custom Homes, JLD Custom Homes, Adolphus
    Homes, Todd Bonneau Homes, Signature Homes, Calais Custom Homes, Sterling Brook
    Custom Homes, Drees Homes, Darling Homes, Highland/Huntington Homes, Khovnanian
    Homes


    Company Overview:
    Powell Protection Systems Inc. is a 22 year old Texas Corporation that has provided
    electronic security systems to more than 10,000 DFW homes. In addition, Powell has installed
    and serviced systems for homes and businesses in other Texas markets including Houston,
    Austin, San Antonio, and El Paso.
    PPS is a member of the North Texas Alarm Association (NTAA), The Texas Burglar and Fire Alarm
    Association (TBFA), And the Home Builders Association (HBA). PPS has THX and CEDIA certified
    technicians (The Custom Electronic Design and Installation Association). PPS Has an A+ Rating
    with the Better Business Bureau. Shawn Griffith, President of PPS recently fulfilled his 2 yr term
    as a selected chair on the 7 seat Dealer Advisory Council for Southwest Dispatch, the largest
    Alarm Central station in the Southwest Region. PPS is one of the few DFW companies who has
    the ability to handle fill low voltage needs for both the Custom
    $ Million + builder market, and the high volume production builder market.

    References:
    Chip Bird - President of Southwest Dispatch Center, former president of The North Texas Alarm
    Association. Chip@soutwestdispatch .com 972-354-7110
    Terry Holmes - President and CEO- The Holmes Builders, and Crestone Realty
    terry@theholmesbuilders.com 469-446-1165
    Dwayne Pfeifer - President of Parkway Custom Homes 214-384-2032
    Malcom Reed - Security Industry Leader, former Owner Knight Security, Director NTAA
    Treasuurer TBFA malcom@southwestdispatch.com 469-744-6162
    Dr. Steve Martz - Physician, Owner Legacy ER, Client- rsmartz@mac.com 940-3919799
    Todd Bonneau- President Todd Bonneau Homes toddbonneau@gmail.com 972-345-9598
    Bradie James- Pro Athlete, Cllent 469-766-7929
    Darren Woodson - ESPNSports commentator, Former Pro Athlete, Client- 214-208-0557
    Sean O'keefe - Security Industry Leader, Founder Texanna Security,
    Former Director of Westinghouse Security, former Director Protection One,
    .Sokeefe21@verizon.com 214-912-3633



                                                                                                         28
Case 3:18-cv-02036-E Document 28 Filed 01/31/20                                                         Page 29 of 60 PageID 838
                               PREMIER ELECTRONICS DEVELOPER/HOMEOWNERS' ASSOCIATION
                                           SECURITY MONITORING AGREEMENT

        This Residential Central Alarm Monitoring Agreement is made on
        PREMIER ELECTRONICS, INC. ("PREMIER") and V V '' rttd/4
                                                               1/JL M
                                                                                   tr,/)1. Oclu
                                                                                       ' J , t , c l.         ,
                                                                                        , rU..7<.'4\A..,A...e,j
                                                                                                                  /tj     , 20    ;_-:;;, between
                                                                                                                             (''Homeowner")
        for the premises located ut             /   /J; 6/   J?JIL1db0 J3.ltJ.A, ,J-fj,OC,f) 16tl..{.J/f- the "Monitored Premises".
        Phone
                  6/ 1}:2-   &fll.f- - 0/qe
        l.   Scope ofServices: PRE!Vl.lER shall provide monitoring and maintenance service of lhe System in accordance witl1 the terms of
             the Security System Agreement originally entered into by PREMIER and the Association, and as such agreement may be
             a.mended from time to lime (as amended, tl1e "Association Agreement"). THE SERVICES PROVIDED BY PREMIER UNDER
             THE ASSOCIATION AGREEMENT DO NOT INCLUDE ANY FIRE, OR WIRELESS MONITORING, OR AUTOMATION
             SERVJCES.
             Premier agrees to install or cause to be installed, the protective equipment described on the installation work order and (or)
             perfonn a "takeover" of existing premise system. Premier or its contractor(s) will monitor signals activated by the system.
             When Premier or ils contractor(s) receives a signal indicating tha1 the system has bee• activated, it will telephone the System
             location or number designated by customer.
             (a) Jfan individual answers the phone, identifies himselfby g iviug the password and reports that no assistance is required,
                 Premier or its conlractor(s) will record the alarm, but will not call an emergency agency or other designated person.
             (b) If there is no answer, a busy signal, or ifauy person answering does 1101 identify himself with the proper password,
                  Premier or its contmctor(s) will telephone the appropriate emergency agency and one emergency contact as given by
                 customer and listed on the installation work order.
             (c) In no event shall Premier or its contraclor(s) be responsible for failure or delays due lo busy telephone facilities, failure
                 by third parties to respond or on account of any condition or cause beyond the reasotrnble control of Premier or its
                 coutractor(s).
             CUSTOMER HEREBY RELEASES PREMIER AND ITS CONTRACTOR(S) FROM RESPONSlBJLITY OR LlABILITY
             FOR ANY FAILURE OR DELAY IN RESPONDING. CUSTOMER AGREES THAT PREMIBR OR ITS
             CONTRACTOR(S) IS ONLY RESPONSIBLE FOR ENDEAVORING TO NOTIFY THE AGENCY, rLRM OR PERSON
             SPECIFIED IN THE CUSTOMER EMERGENCY INFORMATlON ON THE INSTALLATION WORK ORDER
             Customer acknowledges and agrees that alann signals are transmitted over telephone, utility, nr internet service provider
             company lines which are wholly beyond the control and jurisdiction or Premier and i1s conlractor(s) and are maintained and
             serviced by lhe applicable telephone, utility, or ISP company. Customer acknowledges aud tmderslands ibal if lhe service is
             disconnected, inlem1pted in any manner, or not working for any reason, alarm signals cannot be transmitted to or received by
             Premier or its contractor(s). Customer acknowledges ibat if system is integrated with customcr'.s home network for whatever
             reason and the network connection is disconnected, inten11pted iu nny manner, or not working for any reason, alarm sib'llals
             may not be lransmilted to or received by Premier or its conlrnctor(s). Customer acknowledges that if any additional parts or
             labor are necessary in order to enable lbe customer's system to communicate with Premier or its contrnctors; it will be at
             customer's expense. Customer acknowledges and agrees that addilional protection including but not limited lo cellulur signal
   . -::/-   transmission was made available to customer. ~ -- - -~ (Jnitinl)
             C ustomer further ngrees to supply a nd keep current all such customer emergency information. Any changes or
             additions which customer makes to the customer emergency information slrnll be in writing and seut to Premier by
             certified U.S. mail to: PO box 117566, Carrolltou, Texas 75011-7566.
       2.    a.) Charge for Services: The services described in this Association Agreement are provided to Homeowner at no additional
                 charge lo Homeowner. All fees for services provided under U1is Agreement are to be paid by !he Association ii.1accordance
                 with the te1ms of the Association Agreement. The charge for any products and services provided by PREMIER lo Homeowner
                 at Homeowner's request which are in additiou to those descdbed in U1eAssociationAgreemenl shall be lite sole responsibility
                 ofl-lomeowuer. Homeowner understands that lhe Association does 1101 provide and has no obligation to provide, monitoring
                 or mainteuance services.                                                ~-
             b.) A one-time, non-refimdable installation and administrative fee of :r    _~ V _ _ __. Such non-refundable fee shall be
                 retained by Company as its installation, handling, and admiuistrative Ice notwithstauding the term of the Agreement;
                 provided, however, that such fee shall be retw·ned if and only if this agreement is cancelled with.in three (3) business days
                 from the date of this Agreement.
             c.) Additional Monthly Services Provided to Homeowner
                 Customer agrees lo pay Company the following f'.:;o/~nd service charges 011 or before the first day of each month duting the
                 term of this agreement                      /6 ov
                           Cellular/Signal Transmission               1
                                                              _._·__ per monlh
                           Fire                               _ _ _ per mouth
                           Warranty                           _ _ _ per month
                           Other                              _ _ _ per month

       THE ADDITIONAL TERMS AND CONDITIONS ON THE REVERSE SIDE ARE PART OF THIS AGREEMENT. CUSTOMER
       ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND AGREES TO BE BOUND BY
       ITS TERMS AND CONDITIONS. CUSTOMER ACKNOWLEDGES RECEIPT OF A COPY OF THIS AGREEMENT.

       Licensed by the Texas Private Security Bureau, mail to P.O. Box 4087, Austin, Texas 78773. (512) 463-5545.



                                                                          Cuslomcr(s)



                   J,i)t_J.,, 1l!u;,__
                      _ l _ __ __ _ /_ ;11
       By _ __ _ _ _,~-fb                _./____
                     Authoriz,;0 Representative
                                                        q
                                                               Date
                                                                      ;-a iij
                                                                             ~
                                                                                    PLAINTIFF'S
                                                                                      EXHIBIT
                                                                                                                  ______ _ ____
                                                                                                                              /       /


                                                                                           ':i
                                                                             I
                                                                                                                                                    29
Case 3:18-cv-02036-E Document 28 Filed 01/31/20                                                           Page 30 of 60 PageID 839

                                                                                                              charges, return ch~ck
       d.) Customer agrees to pay all sales, service, property, use and local taxes; any permit f~. telephone
                                                                                                              charges are $30.00 or
           charges, or late charges, if applicable. Whether imposed m1 Compnny or Customer. Return check
                                                                                                                     shall be applied
            5% of the face value of the check, whichever is greater, per occurrence, Alate charge of $3.00 per monthbilling statement
            to any paymenL not received on time within the payment period or billing cycle indicated on Company's
                                                                                                                         reserves the right to
             Payment shall be mailed to Company at P.O. Box 117566, Carrollton, TX 75011-7566. Company
                                                                                                                       by law or one and one
            charge and Customer-agrees to pay interest at a rate equal to the lesser of the highest rate allowed
            half percent (1½%) per month on any balance remaining unpaid 15 days from date due.
                                                                                                               during which the Equipment
       e.) Additional services initial tenn shall be five (5) years sta1ting on the first day of the month
                                                                                                                           for successive one
            ls installed and e:onnected by Premier or its contractor(s). The agreement will autoklatically continue
                                                                                                                     days before the initial or
            year renewal terms unless Customer or Premier gives written notice of cancellation at least 60
             renewal term ends.
                                                                                                          permits and licenses, All charges
   3. Permits: Homeowner shalt be responsible for obtaining and maintaining all required alarm
                                                                                                                  dispatch, shall be paid by
       incurred for such permits and licenses, including assessments and fines for excessive alarm
       Homeowner,
                                                                                                            nor the Association is an insurer.
   4. LIMITATION OF LIABILlTY: Homeowner understands and agrees that neither PREMIER
                                                                                                                   responsibility for any loss
       It is not the intention of the parties to this Agreement that PREMIER or the Association assume
                             burglary, theft, robbery, for or any other causes or any liability on the part of PREMIER      or the Association
       sustained through
                                                                                                                       es that it is impractical
       by virtue of this Agreement because of the relationship hereby established. Homeowner acknowledg
                                                                                                                   a failure of PREMIER to
       and extremely difficult to fix the actual damages, if any, which may proximately result from
                   monitor   or maintain  the System   with resulting loss to Homeowner    because   of among   other things:
       properly
                                                                                                                 on the Monitored Premises
       (a) The uncertairt amount of value of Homeowners' property or the property of others kept
             which may be lost, stolen, destroyed,     damaged   or otherwise  affected by occurrences   which   the Monitoring Services are
             intended to avert;
                                                                                                                    department be dispatched
       (b) The uncertainty of the response time of any police or fire department, should the police or fire
              as a result of a notification by  PREMIER;     or
                                                                                                                   by PRBMIER's failure to
       (c) The inability to ascertain what portion, if any, of any loss would be proximately caused
              perform hereunder.
                                                                                                                        THAT IF EITHER
       NOTWITH STANDING THE ABOVE, HOMEOW NER UNDERSTANDS AND AGREES
                                                                                                                           ES SHOULD BE
       PREMIER, THE ASSOCIATION, THE DEVELOPER OR THEffi RESPECTI VE AFFILIAT
                                     LOSS   OR   DAMAGE       DOE   TO  A  FAILURE    TO   PROVIDE      THE    MONITOR       ING SERVICES
        FOUND LIABLE FOR
                                                                                                                       BE LIMITED TO A
        DESCRIBED HEREIN IN ANY RESPECT WHATSOEVER, THEffi LlAIHLITY SHALL
                                                                                                                           PREMIER , THE
        MAXIMUM SUM OF TWO HUNDRED FIFTY D,OLLARS ($250,00); THAT NEITHER
                                                                                                                 SHALL BE UABLE FOR
        ASSOCIATION, THE DEVELOPER OR ANY OF THEIR RESPECTIVE AFF1LIATES
                                                                                                                        AMOUNT HEREIN
        CONSEQUENTIAL OR INCIDENTAL DAMAGES EXCEPT TO THE EXTENT OF THE
                                                                S  OF  THIS    SECTION      SHALL      APPLY     IF  LOSS     OR DAMAGE,
        PROVIDED ; AND THAT THE PROVISON
                                                                                                                    LY TO PERSONS OR
        IRRESPEC TIVE OF CAUSE OR ORIGIN, RESULTS DIRECTLY OR INDIRECT
                                                                                                                  ONS Ify1POSED BY THIS
        PROPERTY, FROM PERFORMANCE OR NON PERFORMANCE OF THE OBLIGATI
                                            NEGLIGEN       CE,  ACTIVE     OR   OTHERWI      SE,  OF   PREMIER,       THE ASSOCIATION,
        AGREEMENT, OR F.tWM
                                                                                                                        ES,
        THE DEVELOPER, THEffi AFFILIATES, AGENTS, SERVANTS, ASSIGNS OR EMPLOYE
                                                                                                  OTHERS      IN  ITS   CUSTODY,       OR THE
    S. INDEMNIFICATION: WHEN HOMEOW NER HAS THE PROPERTY OF
                                      EXTENDS      TO   PROTECT       THE    PROPERTY       OR   LIVES    OF   OTHERS,       HOME      OWNER
        SECURITY SYSTEM
                                                                                                                       ASSOCIATION, THE
        AGREES AND SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS PREM1ER, THE
                                                                                                                               ALL CLAIMS
        DEVELOP ER, THEIR AFFILIATES, EMPLOYE ES AND AGENTS FROM AND AGAINST
                                                                                                                           LLY INCLUDING
        BROUGHT BY PARTIES OTHER THAN THE PARTIES TO TIDS AGREEMENT, SPECIFICA
                                                                                                                         THIS PROVISIO N
        ANY SUBROGATION CLAIMS HOMEOW NER'S INSURANCE CARRIER MAY HAVE,
                                                   REGARDL       ESS   OF  CAUSE,    INCLUDIN      G  PREMffiR'     S PERFORM         ANCE OR
        SHALL APPLY TO ALL CLAIMS,
                                                                                                                          INSTALLA TION,
        FAILURE TO PERFORM , AND INCLUDIN G DEFECTS IN PRODUCT S, DESIGN,
                                                                                                                           R BASED. UPON
         MAINTEN ANCE, OPERATIO N OR NONOPER ATION OF THE SYSTEM, WHETHE
                                                                                                                          ON THE PART OF
         NEGLIGENCE, ACTIVE OR PASSIVE, WARRANTY, OR STRICT PRODUCT LIABILITY
                                                                                                                           TO CLAIMS FOR
        PREMIER , ITS EMPLOYEES OR AGENTS, BUT THIS PROVISION SHALL NOT APPLY
                                                                                                                    PREMIER WHILE ON
         LOSS 0~ DAMAGE SOLELY AND DIRECTLY CAUSED BY AN El\1PLOYEE OF
         HOMEOWNER'S PREMISF,S,
    6. General:
                                                                                                                        respect to monitoring and
       (a) This Agreement constitutes the entire agreement between PREMIER and Homeowner with
                                                      of  the Monitored  Premises     and   may   not  be amended,     modified,   or altered in any
            maintenance services by PREMIER
            manner except in a writing signed by all parties.
                                                                                                                           under and construed in
       (b) This Agreement has been executed and delivered in the State of Texas and shall be interpreted
                               the law  of Texas.  Any   controversy or claim  arising  out   of or related to this  Agreement    or its breach shall
            accordance with
                                                      jurisdiction located  in  Denton.t':ou   nly,  Texas  and   all parties hereto   submit to the
            be litigated in a court of competent
                                                                                                                                           ·         .
            jurisdiction of such court.
                                                                                                                       Agreement wlli be'.aeemeii .
       (c)- All-aOlices required to be' given under this Agti:c!ni.ehfmust1ie 'in writfilg. Nofices under this
                                                                                                                            parly to whom they are
            duly served 11nd given when either (1) personally delivered to the party or designated agent of the
                       or (2) three  days  deposited   in the United States  mail,  first  class postage   prepaid,   addressed   to the party at the
            directed;
                                     party in this Agreement,   Either parly  may   change    its address  for .the purpose   of this Agre~ment by
             address given for the
             giving written notice of the changed address in the manner specified in the preceding sentence.
                                                                                                                      any party or circumstance, is
        (d) Tf one or more of the provisions of thfs Agreement, or the application of any provisions to
                                                                                                                                     of the provision
             held invalid, unenforceable, or lllegal In any respect, the remainder of this Agreement and the application
             to the other panies or   circumstanc  es  remain  valid and in  full force   and  effect.




                                                                                                                                                         30
         Case 3:18-cv-02036-E Document 28 Filed 01/31/20              Page 31 of 60 PageID 840




  Good afternoon PCR Residents -

  If you have not had a chance to call and schedule your appointment for ADT to please do so. ADT can be
  reached at 1-800-878-7806. The ADT technician teams have convenient time slots to fit your schedule.

  To date, ADT has visited approximately 550 PCR homes and have made the monitoring transition and we
  encourage the remaining owners to check your schedules and have your monitoring transitioned to ADT as
  soon as possible so there is no intenuption in service.

  Thank you,
  Greg Barnett
  PCR Community Manager

  ADT Infonnation Packet




Please click HERE to v isit the PCR Community Association web site.




                                                   PLAINTIFF'S
                                                     EXHIBIT
                                                      5

                                                                                                           31
           Case 3:18-cv-02036-E Document 28 Filed 01/31/20               Page 32 of 60 PageID 841

Danielle Page

From:                            norozco@insightam.com
Sent:                            Wednesday, May 11 , 2016 10:56 AM
To:                              Danielle Page
Subject:                         FW: PCR Alarm Monitoring




      Dear PCR Residents,

      We are pleased to announce that the Board of Directors has selected a new provider of security system
      monitoring and services to residents of Phillips Creek Ranch, effective June 21, 2016. The current
      pricing structure for alarm monitoring will remain the same. ADT Security Services will become the
      provider of security monitoring services under the tenns of a Bulk Monitoring Agreement approved by
      the Board of Directors. The new ADT "NEW Package" will include the addition of cellular
      communication to your security system at no cost to you.

      ADT Security specializes in providing 24/7 security system monitoring and services to exclusive
      communities throughout the nation. ADT owns and operates state-of-the-art monitoring centers and
      employs a large customer service team (located in Irving, TX) and certified technicians dedicated to
      providing service to residents of Community Associations. With ADT, we will have the benefit of the
      Jatest innovative products and services.

      As part of the agreement, ADT will install an ADT CellGuard communicator for security system
      communication in each residence free of charge. With cellular communication, you will no longer need
      to maintain a phone line or voice over cable service for your security system.' ADT will also reprogram
      your system for monitoring by ADT's dedicated monitoring center, also located in Irving, TX.

      In support of this e-mail, you will soon receive a mailer from ADT. Upon receipt of this e-mail or
      mailer, please respond by calling ADT' s Community Association Team at 800-878-7806 as soon as
      possible to schedule the reprogramming of your system and installation of your cellular communicator
      at no charge to you. You must have your system programmed for monitoring by ADT before June 21 ,
      2016 to ensure uninterrupted service.

      At the time of installation, ADT will test and inspect your security system. ADT will make you aware
      of any needed repairs to your existing devices, some of which may be chargeable.

      ADT will also ask you to complete an activation form and provide your emergency contact information
      for responding to alarms.

      We believe that the addition of cellular communication and the enhanced service provided in our new
                                                      PLAINTIFF'S
                                                        EXHIBIT
                                                         (b
                                                                                                                32
        Case 3:18-cv-02036-E Document 28 Filed 01/31/20              Page 33 of 60 PageID 842

   agreement provide a significant benefit to each member of the community.

    Should you have questions, you may call me at 214-494-6050.


   Thank you.
   Greg Barnett
   PCR Community Manager




Please click HERE to visit the PCR Community Association web site.




                                                    2



                                                                                                33
     Case 3:18-cv-02036-E Document 28 Filed 01/31/20                  Page 34 of 60 PageID 843


                                                      Community



                                    •
                                                      Association
                                                      Program

                                  IMPORTANT INFORMATION



May 9, 2016



Dear Valued Resident of Phillips Creek Ranch,

ADT is pleased to have been chosen to provide Phillips Creek Ranch with security system
monitoring and services. This service is provided to you through your Association and is another
benefit of living in your prestigious community. You will receive the highest level of customer care
and service locally from our Community Association Team and are monitored 24/7 from our own
state-of-the-art monitoring center.

As a further benefit to the Owners, your Association and ADT have entered into an
agreement that includes the installation of an ADT Safewatch CellGuard communicator at
no cost to you. Cellular communication is the most reliable means of communication for
your system and does not require a phone line or voice-over-cable, providing an added
saving to you. This is a significant benefit to each Owner and we commend your Board for
their proactive approach to your security.

To receive monitoring from ADT, we will need to visit your home to reprogram your security
system. At that time, we will install the new cellular communicator. We will test your
existing system and connected devices to ensure that they are working properly.
Please call us NOW at 800-878-7806 to schedule the programming and installation of your
equipment. Installation will take approximately 3 hours. We must program your system for
monitoring by ADT before June 21. 2016 to avoid Interruption of service.

ADT offers a Quality Service Plan (QSP) for only $10.00 (plus tax) per month. QSP includes
parts and labor for normal wear and tear during normal business hours. Batteries are excluded but
the labor to install batteries is included. Some other exclusion apply. Please let us know if you are
interested in this valuable service.

ADT offers system enhancements to meet individual needs and desires at Phillips Creek Ranch
preferred prices. A list of customized services is enclosed. We offer life-safety devices like
monitored smoke and carbon monoxide detectors and motion, glass break and flood detectors for
interior protection. Optional ADT Pulse5 M interactive services allow you to control your system
remotely from a smart device and add cameras and numerous home automation devices.

If you would like to enhance your system to include any of the customized services, please
schedule the installation of additional devices at the time of your system installation. There is no
labor charge to install wireless devices when added during your installation.

                                              PLAINTIFF'S
                                                EXHIBIT
                                                  7

                                     ADT Security SeNices
                           Community Association Team : (800) 878-7806
                          ADT.com/Community-Associations • MyADT.com

                                                                                                        34
       Case 3:18-cv-02036-E Document 28 Filed 01/31/20                          Page 35 of 60 PageID 844

> -----Original Message-----
> From: Jason Landkamer [mai lto:jason@ landkamer.net]
> Sent: Friday, May 13, 2016 9:17 PM
> To: danielle@premler-texas.com
> Subj ect: PCR alarm switch
>
> Danielle,
>
> First off, I'm disappointed to hear our HOA made the decision to switch. We've had nothing but great service from you
guys and were not informed (or heard from any neighbors) the reason why the switch happened. Our house is on a
wireless contract, and we saw where someone posted your email response to our private Facebook pages.
>
> I'm concerned about the situation this leaves us in If there Is additional time on the wireless contract remaining. I
know it was suggested that you are meeting with them at the end of the month to discuss this and other issues, but
based on the current chatter, it may be better to meet with the HOA sooner than later.
>
> What can we do as wireless users to help Premier rectify this? If there are 3 years remaining, 300 residents, and
$15/month that is $162k. Retail on this is $170, so most should have more than paid back the cost of the device if these
were purchased in bulk.
>
> Am I thinking about this the right way?
>
>
> I'm disappointed in the decision our HOA made without our input, and hope that a compromise can be made,
>
> Thanks,
>
> Jason Landkamer
> 1612 Red Rock Canyon Rd.
>
>
> <PCR Resident Letter 5-17-16.pdf>




                                                          PLAINTIFF'S
                                                            EXHIBIT
                                                               8


                                                                                                                           35
Case 3:18-cv-02036-E Document 28 Filed 01/31/20   Page 36 of 60 PageID 845




                                                                             __J




                                                                                   36
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20                      Page 37 of 60 PageID 846




Ryan F uchs
1634 Leg lron Dr.
Frisco, TX 75034

May 20, 2016

Dear Premier Electronics,

We are homeowners i_11 Phillips Creek Ranch in Frisco, Texas. Recently, the HOA Board of Directors
ended its contract with Premier and changed to ADT for the r esident's alarm services.

Due to this change, and due to the fact that ADT has reprogrammed the systems in the neighborhood,
we have had our system reprogrammed per the terms of the new HOA contract.

Please accept this letter as a request to terminate, effective immediately, the additional services that we
had to sign up for, whicli include the monthly fee for the wireless transmitter and the monthly fee for
the ability to use a phone app to arm/disarm the system.

If you have any questions, please do not hesitate to contact me via email ( ryanmfuchs@gmail.com) or
by phone (214-205-0424).

Sincerely,




Ryan F uchs




                                                                                                              37
Case 3:18-cv-02036-E Document 28 Filed 01/31/20             Page 38 of 60 PageID 847




                                                                            June 14, 2016


Premier Electronics

P.O. Box 117566
Carrollton, Texas 7501 1




To Whom It May Concern,


I, Christopher Robertson, hereby notify Premier Electronics of my intent to cancel the
agreement dated June 19, 2015 for cellular arming and disarming of our alarm
monitoring seNices effective immediately.


As a resident of Phillips Creek Ranch, the decision to not renew a contract with Premier
Electronics for community alarm monitoring seNices was made on my behalf by the
homeowner's association. I understand provisions have been made for severing the
primary seNice agreement (between Premier Electronics and Phillips Creek Ranch) as
well as provisions for terminating any secondary agreements (between Premier
Electronics and the residents) for cellular"monitoring or other additional seNices.


Should you wish to discuss the matter, I can be reac hed by phone at 806.790.0192
during normal business hours.


Respectfully,




Christopher Robertson
5658 Lightfoot Lane
Frisco, Texas 75034- 1030




                                                                                            38
Case 3:18-cv-02036-E Document 28 Filed 01/31/20                  Page 39 of 60 PageID 848




 Melissa,
   We have made the change to ADT ... However this is something we are not happy
 about. We are very disappointed in the decision the our HOA has made and how we
 were not included in this decision since it's something th at we don't get a choice in. We
 have dealt with ADT in the past and l1ave not been happy with them so this does not
 make us happy at all. However the HOA is persistent that we with over ..... date of
 cancellalion 7/1 /1 6
 Thank you for your time,
 Andy and Jennifer Yandell
 8311 Kara Creek rd
 7 /1/16


                                    - ""..........
                                         ,, \            '

                                    "
                                    .    \   ·,
                                        ........_,   \       I




                                                                                              39
               Case 3:18-cv-02036-E Document 28 Filed 01/31/20                                                               Page 40 of 60 PageID 849


Carolina Salas

From:                                                      Joe Bruce <Joe.Bruce@transwestem.com>
Sent:                                                      Thursday, July 14, 2016 7:49 AM
To:                                                        sales@premier-texas.com
Cc:                                                        Rebecca Bruce (RebeccaBruce@Orthofix.com)
Subject:                                                   Service



This email serves as notice of the cancellation of our alarm services with your company at 1697 Red Rock Canyon. This
was due in no way to services provided but was required by our HOA. Please let me know if you need any further
information from us. Thanks.

Joe Bruce
Vice President-Project & Construction Management
transwester,n ,Development Company


TRANSWESTERN DEVELOPMENT COMPANY
5001 Spring Valley Road, Suite 400W
Dallas, TX 75244
Direct: 972.774.2572
www.transwesterndevelop1r1ent.com


Twitter I Facebook I Linked ln




·1his om.ill a11<1 a11y file,~. lra11smittod w ,lh ii aro lho IwopcI1y of Trnn1;,wostom a11cl lls :iHlll,lllHI comI)a11les, are conUclr.111\al, ~1111 art! h\lnmh,tl solr,ly fur lhe use of
the inclivldunl 01 enti ty Ill which l\11s umall ,~. aclclrnssecl. If you nro nnl 0 110 ol 1he namccl rer.ip1011ts or If you have 1<!ason to bulieve you have ror.civetl this
rnossJ(JC: ,n 1111or. ploaso notify the se11c\0r and ctelote Il11s nrn~s;ioe lmniedlately from your computer Any otlwr u$e, rnlc11tio11, dlsscmi11atlon, forwa,1lr111J, prlntinu
o r' copyl11q of t his omnll ls stI l ctly prnl1lblte1I.




                                                                                                                                                                                              40
     Case 3:18-cv-02036-E Document 28 Filed 01/31/20               Page 41 of 60 PageID 850



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

PREMIER ELECTRONICS, L.L.C.,                   §
    Plaintiff                                  §
                                               §
v.                                             §              CASE NO. 3:18-CV-2036-S
                                               §
ADT, L.L.C.,                                   §
      Defendant                                §

                              DECLARATION OF JOHN M. FRICK

         I, the undersigned individual, declare under penalty of pe1jury as follows:

         1.       My name is John M. Frick. I am, an attorney who is duly licensed by the State of

Texas, the United States District Comt for the Northern District of Texas, and the United States

Comt of Appeals for the Fifth Circuit. All of the facts set forth in this Declaration are within my

personal knowledge and are true and conect.

         2.       In May 2016, I was hired by Shawn Griffith on behalf of his company Premier

Electronics, L.L.C.     At that that, I was with the law firm Reid & Dennis, P .C. In connection

with that representation, I prepared and sent a letter dated May 13, 2016, to ADT, L.L.C. in care

of N. David Bleisch, its Chief Legal Officer. A true and conect copy of that letter is attached to

this Declaration as Exhibit 10.

         3.       On May 16, 2016, I received a response to the letter from Lee Jackson of ADT.

On May 17, 2016, I had a telephone conference with Lee Jackson of ADT concerning the content

of that letter.

         4.       On May 13, 2016, I also prepare and sent another letter to Bruce Crawford at

Insight Association Management.        A true and c01Tect copy of that letter is attached to this

Declaration as Exhibit 11.

                                               PLAINTIFF'S
                                                EXHIBIT
                                                   9
                                                                                                      41
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20                 Page 42 of 60 PageID 851



I hereby declare under penalty of pe1jury that the foregoing is true and correct.

Executed on January '3:D., 2020.




                                                                                             42
Case 3:18-cv-02036-E Document 28 Filed 01/31/20                            Page 43 of 60 PageID 852




                                    REID & DENNIS
                                       A PROFES,\'/ON,11. CORl'0/1,ITIVN
                                        ATmllNEJ',\' ,tNJ) CVUN.\'EUJRS

                    T OLLWAY TOWERS SOUTH, SUITE 1400 I 15660 DALLAS PARK WAY
                                   DALLAS, T EXAS 75248-3328
                                          (972) 991-2626
JOHN M. FRICJ<                                                                     Facsimile (972) 991-2678
j frick@reiddennis.com                                                                www.reiddennis.com
                                                                                        Cell (214) 395-8471
[3 BOARD
   CERTIFIED"
Civil Trial Law

                                             May 13, 20 16

Via Facsimile: 561.988.3601
N. David Bleisch
Sr. Vice-President, Chief Legal Officer
ADT, L.L.C. d/b/a ADT Security Services
1501 Yamato Rd.
Boca Raton, FL 3343 1

        Re:       Security System Agreement between Premier Electronics, Inc., PCR Community
                  Association, Inc., andPCR Land Company, L.L.C.

Dear Mr. Bleisch:

       I represent Premier Electronics ("Premier"). Premier has an existing contractual relationship
to provide security monitoring services to the residents of Phillips Creek Ranch in Frisco, Texas,
through the above contract with PCR Community Association, Inc. (the "Association"). Premier also
has existing individual contractual relationships to provide cellular alarm signal transmission
services with the owners of the residences listed in Exhibit "A" attached hereto.

         Premier understands that ADT Security Services ("ADT") has recently negotiated a contract
with the Association to provide security monitoring services to Phillips Creek Ranch through the
Association upon the expiration of the above Security System Agreement with Premier. Premier has,
and will continue to, honor all of its commitments w1der the agreement, including all new system
activations in Phillips Creek R anch, and reasonably expects the Association to honor its
commitments under the agreement, including its agreement that Premier shall have the exclusive
right to furnish monitoring services to residences through the Association until the expiration of the
above Security System Agreement. Premier has received repo1is from some of its customers that
ADT is interfering with the above existing contractual relationship by contacting Premier customers
concerning the installation of new equipment and reprogramming of their alarm systems. On behalf
of Premier, demand is hereby made that ADT immediately cease and desist its interference with
Premier's exclusive rights and the performance ofits obligations under the above-referenced Security
System Agreement prior to the expiration of that agreement.


                                               PLAINTIFF'S
                                                 EXHIBIT
                                                   lO
                                                                                                       PREMIER - 15046


                                                                                                                         43
Case 3:18-cv-02036-E Document 28 Filed 01/31/20                                Page 44 of 60 PageID 853



                                    REID & DENNIS
                                        A PHOFE,\',\' ION, ll. CORf'OIIATION
                                        11TTOHNEl'S IINJ> C OUN,\'HI.OIIS

N. David Bleisch
May 13, 2016 - Page 2


         The residents whose addresses are listed on Exhibit A elected to purchase one of the cellular
alarm signal transmission options available from Premier. These options were expressly excluded
from the Security System Agreement to which the Association is a party as a result of the
negotiations of that agreement. Therefore, each of the residents whose addresses are reflected on
Exhibit A signed individual agreements with Premier which remain in effect and will remain in
effect after the expiration of the Security System Agreement. Premier will continue to honor all of
its obligations under its agreements with those residents, and reasonably expects that those residents
will continue to honor their obligations tmder such agreements. When transitioning residents to
ADT after the expiration of the above-referenced Security System Agreement, demand is made that
ADT take reasonable steps to ensure that it will not interfere with Premier's rights or the performance
of its obligations under those agreements with the affected residents by, among other things,
disconnecting, redirecting, or disabling any of the equipment installed by Premier.

       If you or your attorney wishes to discuss this matter in greater detail, please do not hesitate to
contact the undersigned attorney.

                                                         With kind regards,

                                                         Isl John Jvl Frick

                                                         John M. Frick

cc:    Bruce Crawford
       Insight Association Management




                                                                                                      PREMIER - 15047


                                                                                                                        44
Case 3:18-cv-02036-E Document 28 Filed 01/31/20   Page 45 of 60 PageID 854




                             EXHIBIT A




                                                                        PREMIER- 15048


                                                                                         45
     Case 3:18-cv-02036-E Document 28 Filed 01/31/20   Page 46 of 60 PageID 855



Address                        City
798 Swccl Iron                 Frisco
6295 Ca11yo11 Ranch            rrisco
615 J Baker Valley             rrisco
6167 Canyon Ranch              Frisco
6342 Eden Valley               Frisco
63 18 Ch imney Peak            Frisco
6353 Bear Lake Rd              frisco
6378 Chimney Peak              Frisco
1753 Saddle Tree               Frisco
6503 Eden Valley               Frisco
8364 Pitkin                    f'risco
6426 Fire Cre~k Trail          Frisco
6712 Eden Valley               Frisco
66 I 6 Eden Valley             Frisco
6147 Chimney Peak              Frisco
1643 Bridle Blvd               Frisco
6660 Mountain Sky              f'risco
1681 Bridle Blvd.              Frisco
1392 Horse Creek               Frisco
J537 Tumbling River            Frisco
6389 Bear Lake Rd              Frisco
634 1 Fire Creek               Frisco
l665 Cnmpbell Courl            Frisco
6373 Silver Stream            Frisco
6425 Fire Creek                Frisco
6 I46 Union Creek              Frisco
6263 Canyon Ranch              Frisco
6784 Eden Valley               f'risco
1651 Saddle Tree               Frisco
6329 Bear Lake                Frisco
6361 ChimneyPeak              Frisco
734 1 Coulter Lake Rd         Frisco
65 IO Eden Valley             Frisco
1565 Tumbling River           Frisco
1605 Bridle                    Frisco
7263 Coulter Lake              Frisco
6398 Eden Vnlley               Frisco
6366 Chimney Peak              Frisco
6168 Union Creek               Frisco
773 Bonneville Rd              Frisco
6687 Mounlain Sky              Frisco
1855 Cedar Ranch               Frisco
1692 Bridle Blvd               Frisco
8277 Haltered Horse            Frisco
6385 Plum Creek                l'risco
6342 Fire Creek Trail          Frisco


                                                                             PREMIER - 15049


                                                                                               46
      Case 3:18-cv-02036-E Document 28 Filed 01/31/20   Page 47 of 60 PageID 856



6586 Silver Stream Ln          Frisco
578 Jlannuck                   Frisco
8117 Haltered Hurse            l'risco
6245 Ch imney Peak             Frisco
84 SI Kara Creek               Frisco
6432 Stallion Ranch            Frisco
8052 Olis                      Frisco
8359 Pitkin                    Frisco
1341 Gem River                 Frisco
769 Sweet Iron Rd.             Frisco
6779 Stall ion Ranch Road      Frisco
1549 Saddle Tree               Frisco
6451 Stallion Ranch            Frisco
1393 Gem River                 Frisco
6395 Eden Valley Dr            Frisco
7 I 5 Sweet Iron               Frisco
6317 Bear Lake                 l'risco
6450 Stallion Ranch            Frisco
1367 Gem River                 Frisco
6471 Silver Stream             Frisco
8424 Kara Creek                Frisco
63 54 Chimney Peak             l'risco
1761 Bridle                    Frisco
6525 Mountain Sky              l'risco
1844 Bridle Jllvd              Frisco
6499 Silv~r Stream             l'risco
650 I Stallion Ranch           Frisco
6329 Chimney Peak              l'risco
8167 Otis                      Frisco
6522 Silver Stream             l'risco
6332 Bear Lake Rd.             Frisco
6271 Chimney Peak              Frisco
6414 Stallion Ranch            Frisco
63 16 Stallion Ranch           Frisco
7308 Nichols Trail             Frisco
1293 Bridle Blvd               Frisco
6549 Stallion Ranch            Frisco
6538 Eden Valley               Frisco
1566 Cedar Runch               Frisco
1849 Bridle                    l'risco
8182 Sylvan Dale               Frisco
6385 Fire Creek Trail          Frisco
1376 Horse Creek               l'risco
6342 Chi mney Peak Lane        Frisco
6514 Stallion Ranch            Frisco
83 I I Kara Creek              Frisco
7065 Chico Basin Rd            Frisco


                                                                              PREM IER - 15050


                                                                                                 47
     Case 3:18-cv-02036-E Document 28 Filed 01/31/20   Page 48 of 60 PageID 857



1700 Tumbling River Drive      Frisco
71 19 Chico Basin Rd           Frisco
8169 Haltered Horse            Friscu
63 14 Eden Valley              Frisco
6349 Plum Creek                Frisco
6759 Eden Valley               Frisco
6 123 Baker Valley             Frisco
6736 Eden Valley               Frisco
8340 Kara Creek Rd             Frisco
1632 Tumbling River            Frisco
6996 Washakie                  Frisco
7249 Sevier Wells              Frisco
892 Gaited Trail               Frisco
8303 Pitkin Road               Frisco
I3 19 1lorse Creek Drive       Frisco
1569 Cedar Ranch               Frisco
6433 Stallion Ranch           Frisco
6436 Silver Stream             Frisco
6684 Stallion Ranch            Frisco
1612 Red Rock Canyon           Frisco
6584 Stallion Ranch           Frisco
1363 Horse Creek              Frisco
6382 Fire Creek               Frisco
1882 Bridle Blvd              Frisco
1345 Cedar llanch Road        Frisco
733 Sweet Iron                Frisco
6412 Chimney Peak             Frisco
6561 Mountain Sky Rd          Frisco
7242 Nichols                  Frisco
6550 Mountain Sky             Frisco
1226 Bridle                   Frisco
7220 Nichols Trail            Frisco
1616 Bridle                   Frisco
8218 Haltered Horse           Frisco
1673 Cedar Ranch Road         Frisco
6908 Wuslrnkie Road           Frisco
2295 Bunnels Fork             Frisco
8 I 85 Otis Drive              Frisco
1560 Red Rock Canyon           Frisco
2191 Bunnels Fork              Frisco
1803 Cedar Ranch Rd           Frisco
6636 Stallion Ranch            Frisco
63 13 Stallion Ranch Rd        Frisco
6345 Silver Stream             Frisco
2243 Bunncls Fork Rd           Frisco
1360 Horse Creek Rd            Frisco
1872 Tumbling River           Frisco


                                                                             PREM IER - 15051


                                                                                                48
     Case 3:18-cv-02036-E Document 28 Filed 01/31/20   Page 49 of 60 PageID 858



6 119 Can)•on Ranch            Frisco
80 I6 Otis Drive               Frisco
841 Sweet Iron Road            Frisco
1722 Saddle Tree Road          Frisco
1720 Campbell Court            f risco
1598 Tumbling River            Frisco
1621 Cedar Ranch Rd            Frisco
6696 Silver Stream             Prisco
7083 Ch ico Basin              Frisco
7312 Sevier Wel ls             frisco
7281 Shingle Mill              Frisco
2 153 Bunncls Fork             Frisco
1654 Saddlclrce                Frisco
6633 Mountain Sky Rd           Frisco
6581 Stallion Ranch            Frisco
7367 Coulter Lake              Frisco
6567 Canyon Ranch Rd           Frisco
7101 Chico Basin Rd            Prisco
6045 Forefront Ave             Frisco
6618 Silver Stream             Frisco
1377 Horse Creek Drive         Frisco
813 Echols Dr.                 Frisco
7340 Sevier Wells              Frisco
8164 Hultcrcd Horse            Frisco
2264 Flalcreek Rd.             Frisco
560 Bannock                    Frisco
1517 Cedar Ranch Rd            Prisco
5877 Lightfool                 Frisco
5899 Light Fool Lane           Frisco
6755 Stallion Ranch            Frisco
8200 Haltered Horse            Frisco
8070 Otis Dr.                  Frisco
5837 Dashingly                 Frisco
1492 Echols Dr.                Frisco
1778 Tumbling River Rd         Frisco
6952 Washakie Rd               Frisco
759 Stardrifi                  Frisco
7374 Nichols Trail             Frisco
983 Slee! Dusi Rd              Frisco
1541 Red Rock Canyon Rd        Frisco
6477 Forefront                 Frisco
6039 Light foot Ln             Frisco
83 I 5 Sylvantlalc             Frisco
5808 Lightfoot                 Frisco
824 1 Haltered Horse           Frisco
10 I 5 Kettledrum Dr.          Frisco
5588 Highflyer Hill Trail      Frisco


                                                                             PREMIER - 15052


                                                                                               49
     Case 3:18-cv-02036-E Document 28 Filed 01/31/20   Page 50 of 60 PageID 859



6549 Canyon Ranch Rd           Frisco
623 1 Canyon Ranch Rd         Frisco
854 Cedar Ronch Rd            Frisco
6362 Pitchfork Rm1ch Rd       Frisco
813 1 Otis Dr.                Frisco
8295 Haltered Horse           Frisco
1308 Echols Dr.               Frisco
7393 Coulter Lake             Frisco
524 Bannock                   Frisco
1255 Bridle Blvd              !'Risco
7289 Coulter Lake             Frisco
1372 Echols Drive             Frisco
54 7 Pagosa Springs Drive     Frisco
984 1-luvcnbrook Ln           Frisco
6006 Forefront Avenue         Frisco
6250 Pitchfork Ranch Drive    Frisco
83 12 Kara Creek Rd           Frisco
I 063 Kettle Drum             Frisco
6348 Stallion Ranch Rd        Frisco
844 5 Sylv1111 Dale Rd        Frisco
643 Bannock Rd                Frisco
6906 Solitude Creek           Frisco
I625 Cnmpbell Court           Frisco
731 5 Coulter Lnke            Frisco
1739 Bridle Blvd              Frisco
5531 Light Foot Ln            Frisco
6 I63 Bonanza Creek           Frisco
791 Bonneville Road           Frisco
1305 Echols                   Frisco
I436 Echols Dr                Frisco
5245 Flemington               Frisco
8293 Otis                     Frisco
5221 Flemington               Frisco
7062 Paco Solo Drive          Frisco
I039 Kettle Drnm Drive        Frisco
8394 Sylvan Dale Rd           Frisco
8177 Pitkin Rd                Frisco
6363 Mountain Sky Rd          Frisco
943 Kettle Drum Lone          Frisco
5936 Lightfoot Ln             Frisco
53 72 Highflyer Troil         Frisco
5499 Lightfoot Lane           Frisco
1556 Campbell Court           Frisco
I097 Bnrbelle Ave             Frisco
5530 Lightfoot Lane           Frisco
699 Benalla                   Frisco
6935 Solitude Creek Court     Prisco


                                                                             PREMIER - 15053


                                                                                               50
      Case 3:18-cv-02036-E Document 28 Filed 01/31/20   Page 51 of 60 PageID 860



7284 Sevier Wells Rd            Frisco
5676 Lightfoot Lane             Frisco
I093 Angels Falls Dr            Frisco
72 1 Benalla                    Frisco
1752 Tumbling River Drive       Frisco
7264 Nichols                    Prisco
6808 Washakie Road              Prisco
1050 Goldwood Lane              Frisco
1336 Rolling Thunder Rd         Prisco
8159 Pitkin Road                Frisco
8366 Sylvan Dole                Frisco
965 Touchstone Road             Frisco
6315 Forefront Ave              Frisco
8249 Pitkin Road                Frisco
5296 Flemmington Drive         Frisco
1468 Echols Drive              Frisco
53 77 Randwick                 Frisco
66 13 Silver Stream            Frisco
65 13 Canyon Ranch Rd          Frisco
7136 Shingle Mill Rd           Frisco
I088 Kettledrum                Frisco
8211 Sylvan Dale Rd            Frisco
6482 Eden Valley Drive         Frisco
5769 Lightfoot Ln              Frisco
919 Kettledrum                 Frisco
7088 Shingle Mill Road         Frisco
7209 Shingle Mill Rd           Frisco
743 Stardrifl                  Frisco
1009 Stardrifl Ave             Frisco
8480 Kara Creek                Prisco
1308 Rolling Thunder           Frisco
1378 Bridle Blvd               Frisco
I043 Stardrift                 Frisco
8452 Karn Creek                Frisco
1634 Leg Iron Drive            Frisco
5840 Lightfoot Lane            Frisco
1132 Steel Dust Rd             Frisco
6380 Forefront Ave             Prisco
749 I Peace M,1kcr Drive       Frisco
I 111 Steel Dusi Road          Frisco
940 Barbelle Avenue            Frisco
8229 Sylvan Dale Rd            Frisco
967 Kettledrum Drive           Frisco
5575 Statesman                 Frisco
1589 Leg Iron Drive            Frisco
6748 Solitude Creek            l'risco
71 I Stardri ft                Frisco


                                                                              PREMIER - 15054


                                                                                                51
     Case 3:18-cv-02036-E Document 28 Filed 01/31/20   Page 52 of 60 PageID 861



J 349 Angle Falls Dr          Frisco
J 545 Campbell Court          Frisco
I021 Angel Palls              Frisco
824 Bnrbclle                  Frisco
8420 Pitkin Rd.               Frisco
6677 Silver Stream            Frisco
542 13annock Rd               Frisco
863 Bonneville Rd             Frisco
6388 Mountain Sky Road        Frisco
1695 Tumbling River           Frisco
6360 Fire Creek Trail         Frisco
6466 Chimney Peak             Frisco
17 17 Bridle Blvd             Frisco
1333 Horse Creek Dr           Frisco
836 Gaited Trail              Frisco
7352 Nichols Trail            Frisco
6533 Stallion Ranch           Frisco
6493 Mountain Sky Rd          Frisco
6984 Solitude Creek Ct        Frisco
1664 Red Rock Canyon          Frisco
6407 Fire Creek Truil         Frisco
71 IO Goose Creek Rd          Frisco
7323 ShingleMill Road         Frisco
6982 Roping                   Frisco
6528 Stallion Ranch           Frisco
6484 Mountain Sky Rd          Frisco
6486 Stallion Ranch           Frisco
I64 7 Cedar Ranch Rd          Frisco
6708 Stallion Ranch Rd        Frisco
1688 Saddle Tree              Frisco
8448 Pitkin                   Frisco
7029 Chico Basin Rd           Frisco
6137 Bakers Valley            Frisco
6313 Plumb Creek Rd           Frisco
6308 Bear Lake Rd             Frisco
84 79 Kara Creek              Frisco
91I Echols Drive              Frisco
6356 Mountain Sky Rd          Frisco
6356 Bear Lake                Frisco
823 Sweet Iron                Frisco
808 Gaited Trail              Frisco
910 Kettle Drum Dr.           Frisco
5562 Highflycr Hills Trails   Frisco
1018 Goldwood Ln              Frisco
5658 Lightfoot                Frisco
5968 Lightfoot                Frisco
95 1 Steel Dust               Frisco


                                                                             PREMIER - 15055


                                                                                               52
     Case 3:18-cv-02036-E Document 28 Filed 01/31/20   Page 53 of 60 PageID 862



833 .lennala Drive             Frisco
6559 Eden Valley Drive         Frisco
5324 Highllyer Trail           Frisco
55 12 Lightfoot Ln             Frisco
636 Bcnalla                    Frisco
6017 Forefront Ave             Frisco
697 Bannock Rd                 Frisen
5678 Hightlyer Hills Trail     Frisco
8331 Pitkin Rd                 Frisco
8479 Sylvan Dale Rd           Frisco
1515 Campbell Ct               Frisco
6054 Forefronl Ave             Frisco
8149 Otis Drive               Frisco
5388 1-lighflyer Hills        Frisco
6074 Pitchfork Ranch          Frisco
5515 Light Foot Ln            Frisco
5463 Liglllfoot Ln            Frisco
7287 Sevier                   Frisco
7396 Nichols Trail            Frisco
8 I87 Haltered Horse          Frisco
1012 Steel Dust Dr.           Frisco
1312 Horse Creek              Frisco
662 Benalla                   Frisco
5250 Flemmington Dr           Frisco
8446 Sylvan Dale              Frisco
8 10 Cedar Ranch Rd           Frisco
743 Benalla                   Frisco
5245 Randwick                 l'risco
1497 Chaps                    Frisco
5270 Statesman                Frisco
5980 Porcfront                Frisco
633 Benallu                   Frisco
8294 Kara Creek               Frisco
955 Jcnnala                   Frisco
6940 Ferrier Lane             Frisco
851 llenalla
I040 Stardrift                Frisco
787 Benalla Drive             Frisco
6380 Bearlakc Rd              Frisco
696 I Solitude Creek Court    Frisco
739 1 Sevier Wells            Frisco




                                                                             PREMIER - 15056


                                                                                               53
Case 3:18-cv-02036-E Document 28 Filed 01/31/20                    Page 54 of 60 PageID 863




                                   REID & DENNIS
                                      A PROFESSIONAL CORPORATION
                                       ATTORNEYS AN!) COUNSELORS

                                                          I
                    TOLLWAY TOWERS SOUTH, SUITE 1400 15660 DALLAS PARKWAY
                                  DALLAS, TEXAS 75248-3328
                                         (972) 991-2626
JORN   M. FRICK                                                               Facsimile (972) 991-2678
jfrick@reiddennis.com                                                            www.reiddennis.com
                                                                                   Cell (214) 395-8471
r:::IBOARD
l.:ICERTIFIED"
Civil Trial Law

                                           May 13, 2016

Via Email: bcrawford@insightam.com
Bruce Crawford, President
Insight Association Management
1755 N. Collins Blvd.# 201
Richardson, TX 75080

        Re:       Security System Agreement between Premier Electronics, Inc., PCR Community
                  Association, Inc., and PCR Land Company, L.L.C.

Dear Mr. Crawford:

        I represent Premier Electronics ("Premier") and have been contacted regarding the recent
notice of termination of the above contrnct by PCR Community Association, Inc. (the "Association").
Premier appreciates the opportunity to have serviced Phillips Creek Ranch these past three years.
While it had hoped to continue to service your community for many years, Premier understands that
the Association has made the decision to switch to ADT. Therefore, pursuant to the contract, the
Security System Agreement will terminate on July 18, 2016. This date is 36 months following the
tenth system activation as set fotth in paragraph 4 of the agreement-which occurred on July 18,
2013 at the residence located at 6318 Chimney Peak.

        Rest assured that Premier will continue to honor all of its commitments under the agreement,
including all new system activations in the Phillips Creek Ranch community until July 18, 2016.
Premier expects the Association to honor all of its commitments under the agreement, including
paragraph 6 which provides that Premier shall have the exclusive right to furnish monitoring services
to residences through the Association, through July 18, 2016. We anticipate that you and the
Association will not in any way interfere with Premier's exclusive rights or the performance of its
obligations under the Security System Agreement in any way prior to the expiration of the initial
term on July 18, 2016.

       Recently, Greg Barnett requested the lockout code from Premier in anticipation of the
Association's change in service providers. Shawn Griffith has provided this code to you in to be held
in utmost confidence and it is not to be disclosed to anyone, including of course ADT, until the

                                          PLAINTIFF'S
                                            EXHIBIT
                                              II
                                                                                                         54
Case 3:18-cv-02036-E Document 28 Filed 01/31/20                      Page 55 of 60 PageID 864



                                    REID & DENNIS
                                       A PROFESSIONAL CORPORATION
                                        A ITORNEl'S AND COUNSELORS

Bruce Crawford
May 13, 2016 - Page 2


expiration of the Security System Agreement on July 18, 2016. Please take reasonable steps to
ensure that your new service provider is fully aware of the expiration date of the existing agreement
so that it does not interfere with Premier's exclusive rights or the performance of its obligations in
premature anticipation of the expiration of the agreement. We fmther expect the Association to fully
indemnify Premier from any loss or damage resulting from any unauthorized use or disclosure of the
lockout code provided to you.

        As you know, approximately 400 residents within Phil lips Creek Ranch elected to purchase
one of the cellu lar alarm signal transmission options available from Premier. These services were
expressly excluded from the Security System Agreement based upon the negotiations of that
agreement. Each of these residents signed individual agreements with Premier, most of which have a
five-year term chosen by the resident to avoid the upfront cost of installation. Because these
individual agreements are separate and apa1t from the Security System Agreement to which the
Association is a patty, they will not be effected by the Association's termination of the Security
System Agreement. Premier will, of course, continue to honor all of its obligations under its
agreements with those residents for cellular ala1m signal transmission options. Premier reasonably
expects that your residents will continue to honor their obligations under such agreements. We
anticipate that you and the Association will not in any way interfere with Premier's rights or the
performance of its obligations under such agreements and will take reasonab le steps to ensure that
ADT, or any other service provider selected by the Association, is aware of these agreements and
will not interfere with Premier's rights or the performance of its obligations by, among other things,
disconnecting, redirecting, or disabling any of the equipment installed by Premier.

        A number of Premier's customers have contacted Premier over the last few days with
questions and complaints concerning the Association's decision to switch to ADT. Many appear to
have been given false, inaccurate, misleading, and even disparaging information concerning
Premier's role in this decision. Premier will be notifying its customers that it made a proposal which
would have extended its service to residences through the Association under the Security System
Agreement, releasing those residents from their future obligations to pay monthly installments for the
selected cellular alarm signal transmission options, and not required service calls for installation of
new equipment or reprogramming, but that the Association rejected Premier's proposal. They will be
advised that it was the Association's decision-and not Premier's-to make the change in this way.
Those residents who selected cellular alarm signal transmission options need to be made aware that
they should not allow ADT to remove, or in any way interfere with, the equipment that Premier
installed for such purposes.

        As you know, Premier remains under contract for the Light Farms community until February
19, 2017, and is interested in discussing the renewal and extension of the Security System Agreement
for that community, as well as negotiating the terms of a Security System Agreement for the new




                                                                                                          55
     Case 3:18-cv-02036-E Document 28 Filed 01/31/20                        Page 56 of 60 PageID 865



                                          REID & DENNIS
                                             A PROFESSIONAL. CORPORATION
                                              ATTORNEYSAND COUNSELOIIS

     Bruce Crawford
     May 13, 2016 - Page 3



     Walsh Ranch community. Premier is willing to discuss some ideas which may help you minimize
     the blowback you are and will undoubtedly be receiving from Phillips Creek Ranch residents as they
     realize that the Association rejected a proposal which would have eliminated the future obligations to
     pay monthly installments by those residents who selected cellular ala1m signal transmission options,
     while continuing the service currently provided without the inconvenience of additional service calls.

             If you or your attorney wishes to discuss this matter in greater detail, please do not hesitate to
     contact the undersigned attorney.

                                                          With kind regards,

                                                          Isl John M Frick

                                                          John M. Frick

     cc:    Greg Barnett
            PCR Community Manager
             Via Email: gbarnett@jnsightam.com




I.




                                                                                                                  56
Case 3:18-cv-02036-E Document 28 Filed 01/31/20                              Page 57 of 60 PageID 866


                              IN THE lJNITED STATES DISTRICT COIURT
                                  NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

       PREMIER ELECTRONICS, L.L.C.,                 §
              Plai11tiff                            §
                                                    §
       v.                                           §              CASE NO. 3:18-CV-2036-S
                                                    §
       ADT, L.L.C.,                                 §
            Defe111lt111t                           §

                                  DECLARATION OF Thomas Pritchard

              I, the w1dersigned individual, declare under penalty of petjuty as follows:

              l.      My name is Thomas Pritchard. In 2016, I was the owner of the residence located

       at 1681 Bridle Blvd. Frisco, Texas 75074. This residence is located in the master-planned

       community known as Phillips Creek Rru1ch.

              2.      My residence had a home security alann system since I fust moved in.

       Originally, my home security alarm system was monitored by Premier Electronics. [ signed a

       Security Monitoring Agreement with Premier E lectronics when my alarm system was activated.

              3.      I understand my contract with Premier Electronics had an initial term of 5 years,

       and would automatically rnnew for subsequent one year tetms until I gave written notice to

       cancel my contract.

              4.      I never had any complaints or problems with Premier Electronics. [Before May

       2016,) I never gave written notice to cancel my contract with Premier Electronics.

              5.      In May 2016, l was told that I had to switch my home security alatm monitoring

       service to ADT or my home security alarm system would no longer be monitored. Before being

       told this, I had no desire or need to switch my alarm monitoring service from Premier Electronics

       to any other compmy.




       0 ECLARATlON OF I Name of C ustomer I - Page I




                                                   PLAINTIFF'S
                                                     EXHIBIT
                                                         lt
                                                                                                           57
Case 3:18-cv-02036-E Document 28 Filed 01/31/20                               Page 58 of 60 PageID 867


              6.     Subsequently, a representative of ADT came to my home to work on my home

       security system. From what the ADT representative told me at that time, I understood that, if I

       did not switch my service to ADT, my home alarm system would no longer be monitored. I only

       allowed the ADT representative to work on my system because 1 had been told that, if I did not

      switch to ADT, my alarm system would no longer be monitored.

              7.     I did not know that Premier Electronics would have continued to monitor my

       home security alarm system ifl did not switch to ADT.

              8.     If the ADT representative had not switched my service, I would have continued to

       use Premier Electronics.

      I hereby declare under penalty ofpe1jury that the foregoing is true and correct.

      Executed on January;,''/, 2020.




                                                           Thomas Pritchard




       DECLARATION OF IName of Customer! - Page 2




                                                                                                         58
     Case 3:18-cv-02036-E Document 28 Filed 01/31/20              Page 59 of 60 PageID 868


                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

PREMIER ELECTRONICS, L.L.C.,                  §
    Plaintiff                                 §
                                              §
v.                                            §              CASE NO. 3:18-CV-2036-S
                                              §
ADT, L.L.C.,                                  §
      Defendant                               §

                              DECLARATION OF Elaine Roberts

        I, the undersigned individual, declare under penalty of perjury as follows:

        1.     My name is Elaine Roberts. I am the owner of the residence located at 6385 Plum

Creek, Frisco, Texas 75074. My residence is located in the master-planned community known

as Phillips Creek Ranch.

        2.     My residence has had a home security alarm system since I first moved in.

Originally, my home security alarm system was monitored by Premier Electronics. I signed a

Security Monitoring Agreement with Premier Electronics when my alarm system was activated.

        3.     I understand my contract with Premier Electronics had an initial term of 5 years,

and would automatically renew for subsequent one year terms until I gave written notice to

cancel my contract.

        4.     I never had any complaints or problems with Premier Electronics. Before May

2016, I never gave written notice to cancel my contract with Premier Electronics.

        5.     In May 2016, I was told that I had to switch my home security alarm monitoring

service to ADT or my home security alarm system would no longer be monitored. Before being

told this, I had no desire or need to switch my alarm monitoring service from Premier Electronics

to any other company.




DECLARATION OF Elaine Roberts - Page 1


                                                                                                    59
  Case 3:18-cv-02036-E Document 28 Filed 01/31/20                Page 60 of 60 PageID 869



       6.      Subsequently, a representative of ADT came to my home to work on my home

security system. From what the ADT representative told me at that time, I understood that, if I

did not switch my service to ADT, my home alarm system would no longer be monitored. I only

allowed the ADT representative to work on my system because I had been told that, if I did not

switch to ADT, my alarm system would no longer be monitored.

       7.      I did not know that Premier Electronics would have continued to monitor my

home security alarm system if I did not switch to ADT.

       8.      If the ADT representative had not switched my service, I would have continued to

use Premier Electronics as long as I did not have to pay out of pocket.

I hereby declare under penalty of perjury that the foregoing is true and correct.

Executed on Janua~O, 2020.




                                                      Elaine Roberts




DECLARATION OF Elaine Roberts - Page 2

                                                                                                  60
